IN THE

    SUPREME COURT OF THE STATE OF ARIZONA

                           STATE OF ARIZONA,
                               Appellee,

                                    v.

                 SAMMANTHA LUCILLE REBECCA ALLEN,
                            Appellant.



                           No. CR-17-0368-AP
                           Filed July 26, 2022


          Appeal from the Superior Court in Maricopa County
                The Honorable Teresa Sanders, Judge
                       No. CR2011-138856-003
     AFFIRMED IN PART, VACATED IN PART, AND REMANDED

COUNSEL:

Mark Brnovich, Arizona Attorney General, Jeffrey Sparks, Acting Chief
Counsel, Capital Litigation Section, W. Scott Simon (argued), Assistant
Attorney General, Phoenix, Phoenix, Attorneys for State of Arizona

Treasure VanDreumel (argued), Law Office of Treasure VanDreumel, PLC,
Phoenix, Phoenix, Attorney for Sammantha Lucille Rebecca Allen



JUSTICE LOPEZ authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
BOLICK, BEENE, KING, and PELANDER (RETIRED) * joined.

*
        Justice William G. Montgomery has recused himself from this case.
Pursuant to article 6, section 3 of the Arizona Constitution, the Honorable
John Pelander, Justice of the Arizona Supreme Court (Ret.), was designated
to sit in this matter.
                             STATE V. ALLEN
                            Opinion of the Court




JUSTICE LOPEZ, opinion of the Court:

¶1            This appeal arises from Sammantha Lucille Rebecca Allen’s
convictions and sentences for the abuse and murder of A.D., Sammantha’s
ten-year-old cousin. We have jurisdiction under article 6, section 5(3) of the
Arizona Constitution and A.R.S. §§ 13-4031, -4033(A)(1).

                             BACKGROUND

¶2            Around the summer of 2010, Sammantha, her husband, John,
and their four children moved into a house rented by Sammantha’s mother,
Cynthia. Sammantha and John were part of a large family that drifted
through the residence at West Romley Street. Other residents included
Judith, Sammantha’s grandmother; David, Sammantha’s uncle;
Kassandrea, Sammantha’s cousin; A.D., the ten-year-old victim; and C.J.
and D.D., A.D.’s older siblings. Cynthia had legal guardianship over A.D.,
C.J., and D.D.

¶3             In the home, there was a thirty-one-inch-long storage box
(“the box”) which C.J. at one point used to store her Barbie doll collection.
Beginning in the spring of 2011, Sammantha, John, Cynthia, and David
began placing A.D. in the box as a form of punishment, even though A.D.
barely fit inside because its length was twenty-one inches shorter than her
height.

¶4             On July 11, 2011, Judith rewarded C.J. and A.D. with a
popsicle for completing their chores. That evening, C.J. heard John yelling
at A.D. for stealing a popsicle. As punishment, Sammantha and John forced
A.D. to stand against a wall with her hands up and her head held away—a
standard form of punishment the Allens called “wall stands.” When C.J.
came out of her room for dinner around 7:30 p.m., she saw that the Allens
were still punishing A.D. by forcing her to do backbends, and that A.D. was
crying and exclaiming that she was in pain. When C.J. went to bed around
9:00 p.m., A.D. was still crying and doing backbends.




                                      2
                            STATE V. ALLEN
                           Opinion of the Court

¶5            As Sammantha and John continued punishing A.D. into the
night, A.D. was ordered to drag the box from the patio into a room inside
the house known as the classroom. 1 Because the box’s latch was known to
be unreliable, John went to get a padlock—which only he had the key to—
while Sammantha waited with A.D. and obstructed the classroom’s only
exit. John returned and, with Sammantha standing by, ordered A.D. into
the box, closed the lid, and locked it. The Allens then went to their bedroom
and fell asleep, leaving A.D. contorted inside the locked box—in a non-air-
conditioned room in Phoenix during the summer—where she asphyxiated
and died.

¶6            Phoenix Police Department (“PPD”) Officer Albert Salaiz
responded to a 911 call about an injured child and arrived at the West
Romley home at approximately 8:30 a.m. on July 12, 2011. Salaiz entered a
room where a woman was performing chest compressions on A.D., who
was lying on the floor on a towel. Officers recorded the ambient
temperature in the classroom at about 95°F and the box’s interior at
approximately 97°F. A.D. was lying in a curled position, her lips were
discolored, and she appeared to be dead.

¶7            John told Salaiz that A.D. and the other children had been
playing hide-and-seek the night before, and that he had fallen asleep and
found A.D. in the box that morning. Childhelp, a nonprofit organization,
later interviewed C.J., who reiterated the hide-and-seek story. At trial,
however, C.J. admitted she lied about that story because her family told her
to perpetuate it.

¶8           Officers first learned A.D.’s death might have been a crime
when Kassandrea and her boyfriend, Travis, as well as her aunt, Deborah,
contacted police to report witnessing prior abuse of A.D., including
confinement in the locked box. Consequently, on July 27, 2011, Sammantha
and John were arrested and questioned.

¶9            During her interview, Sammantha initially told the hide-and-
seek story. Although she admitted that John had previously confined A.D.
in the box, Sammantha claimed she did not know whether he had done so
on the night of A.D.’s death.

1      The “classroom” was a converted garage/carport that did not have
air-conditioning, unlike the rest of the home.
                                     3
                             STATE V. ALLEN
                            Opinion of the Court

¶10           After his initial interview with Sammantha, Detective Greg
McKay allowed Sammantha and John to speak alone in an interview room.
As they spoke, officers monitored their conversation. John told Sammantha
that he had confessed and wanted to take full responsibility so she could
remain with their four children. Sammantha tried to comfort John with the
notion that “the only thing they’re going to nail [her] with is child abuse.”
Both lamented that they had not “stuck with the story,” but Sammantha
explained that interviewing officers already knew they were lying.

¶11            McKay then resumed Sammantha’s interview by confronting
her about the monitored conversation with John and telling her that he
knew both she and John were there when A.D. was locked in the box.
During that interview, Sammantha admitted that (1) she and John forced
A.D. to bring the box in from the patio; (2) while John retrieved the padlock,
she stayed with A.D. and stood in the doorway, which was the only exit
from the classroom; (3) after John returned with the padlock, A.D. was
ordered into the box; (4) after A.D. entered the box, John closed the lid and
locked it shut as Sammantha stood by; and (5) after John locked A.D. inside,
the Allens laid down in their bedroom, and John rubbed Sammantha’s head
while she complained that A.D. was a difficult child until she fell asleep.
Although Sammantha claimed she asked John to release A.D. from the box,
she admitted she never attempted to release A.D. and fell asleep without
ensuring A.D. was released.

¶12           The State charged Sammantha with murder and other
felonies and sought the death penalty. John was also charged with murder,
convicted, and sentenced to death. This Court affirmed John’s sentence on
appeal. State v. Allen, 248 Ariz. 352, 357 ¶ 1 (2020). A jury convicted
Sammantha of first degree felony murder (Count 1), conspiracy to commit
child abuse (Count 2), and three counts of child abuse (Counts 3–5). After
considering the mitigating and aggravating circumstances, the jury
determined that Sammantha should be sentenced to death. The court then
imposed the death sentence on the murder conviction, and maximum and
aggravated terms of imprisonment on the remaining counts. Sammantha
appeals both the judgments and sentences.




                                      4
                              STATE V. ALLEN
                             Opinion of the Court

                                 DISCUSSION

       A. Admission of Allegedly Prejudicial Evidence

¶13             Sammantha argues that her trial was fundamentally flawed
because the trial court erroneously admitted statements made by her, John,
and Detective McKay while she and John were in police custody. We
review the admission of testimony for an abuse of discretion but apply a
fundamental error standard to testimony admitted without objection. See
State v. Goudeau, 239 Ariz. 421, 457 ¶ 144 (2016). Reversal under
fundamental error review requires the defendant to show that “(1) error
exists, (2) the error is fundamental, and (3) the error caused [her] prejudice.”
State v. Riley, 248 Ariz. 154, 170 ¶ 24 (2020). To establish fundamental error,
the defendant must show: “(1) the error went to the foundation of the case,
(2) the error took from the defendant a right essential to [her] defense, or
(3) the error was so egregious that [she] could not possibly have received a
fair trial.” State v. Escalante, 245 Ariz. 135, 142 ¶ 21 (2018). Errors fitting
into categories one or two require a separate showing of prejudice, but
errors in category three are automatically prejudicial. Id.

               1. Admission of Sammantha’s Statements

¶14          Sammantha argues the trial court erred in admitting her
statements to McKay because they were the fruit of an illegal seizure, as
neither probable cause nor a warrant existed for her arrest.

¶15              Because Sammantha failed to raise this claim at trial, she
forfeited it, absent fundamental, prejudicial error. Arizona Rule of Criminal
Procedure 16.1 requires parties to make all motions before trial and
mandates preclusion “unless the basis thereof was not then known, and by
the exercise of reasonable diligence could not then have been known, and
the party raises it promptly upon learning of it.” Ariz. R. Crim. P.
16.1(b)– (c) 2; see also State v. Bush, 244 Ariz. 575, 588 ¶¶ 49–51 (2018) (finding
defendant forfeited voluntariness challenge to an admitted confession by
failing to move to suppress, request a hearing, or object to admission during
trial). Sammantha acknowledges her failure to object or seek suppression
of her statements to McKay and does not argue this failure resulted from

2      Unless otherwise indicated, we cite to the version of rules and
statutes in effect at the time of trial.
                                        5
                             STATE V. ALLEN
                            Opinion of the Court

evidence that “was not then known” or that “could not then have been
known” with “reasonable diligence.” See Ariz. R. Crim. P. 16.1(c). Thus,
she forfeited any argument over the admission of her statements, and we
review only for fundamental error.

¶16          Under fundamental error review, Sammantha must show her
arrest was unlawful. See Riley, 248 Ariz. at 170 ¶ 24. Because PPD arrested
Sammantha without a warrant, the arrest must be supported by probable
cause. See A.R.S. § 13-3883(A)(1).

¶17            “A police officer has probable cause when reasonably
trustworthy information and circumstance would lead a person of
reasonable caution to believe that a suspect has committed an offense.”
State v. Hoskins, 199 Ariz. 127, 137–38 ¶ 30 (2000). The probable cause
standard “requires only a probability or substantial chance of criminal
activity, not an actual showing of such activity.” State v. Sisco, 239 Ariz.
532, 536 ¶ 15 (2016) (quoting Illinois v. Gates, 462 U.S. 213, 243 n.13 (1983)).
To determine whether probable cause was established, we consider “the
collective knowledge of law enforcement officers at the time of arrest.”
State v. (Raymond V.) Morris, 246 Ariz. 154, 157 ¶ 9 (App. 2019).

¶18           Sammantha’s arrest was supported by probable cause. She
does not dispute the facts known to PPD prior to her arrest. On July 12,
2011, officers called to the West Romley house found A.D.’s body lying
beside a box. Family members at the scene alleged that A.D. was
discovered in the box that morning due to a hide-and-seek accident.
Sammantha and John were supervising A.D. the previous night. Later, the
preliminary autopsy confirmed that A.D. died from suffocation and
overheating, and Kassandrea, Travis, and Deborah reported A.D.’s ongoing
abuse at the West Romley house. Deborah stated that on separate occasions
she saw A.D. placed in the box, forced to eat hot sauce, beaten, sleeping in
a shower stall, and having feces placed on her. Moreover, Deborah made a
confrontation call to Cynthia in which Cynthia confirmed that A.D. was
punished by confinement in the box. Travis reported witnessing Cynthia
sitting on the box while A.D. screamed from inside before A.D. emerged
from the box “extremely sweaty.” Finally, Kassandrea reported seeing
Sammantha and John force A.D. into the box on prior occasions.

¶19           All the foregoing supported a reasonable belief that criminal
activity—i.e., the abuse and murder of A.D.—had taken place, and that

                                       6
                             STATE V. ALLEN
                            Opinion of the Court

Sammantha and John were involved. Because Sammantha’s arrest was
supported by probable cause, her post-arrest statements were properly
obtained, and the court did not err in admitting them.

              2. Admission of John and Sammantha’s Conversation

¶20         Sammantha argues that the trial court erred by denying her
motion to suppress her conversation with John in the interrogation room
because monitoring it violated the Fourth Amendment. In reviewing a
suppression order, “we consider only the evidence presented at the
suppression hearing and view that evidence in a light most favorable to
upholding the [trial] court’s ruling.” State v. Lietzau, 248 Ariz. 576, 579 ¶ 8
(2020).

¶21           The Fourth Amendment to the United States Constitution
protects “[t]he right of the people to be secure . . . against unreasonable
searches and seizures.” A person has a legitimate expectation of privacy
protected by the Fourth Amendment “when an individual ‘seeks to
preserve something as private’ and that expectation is ‘one that society is
prepared to recognize as reasonable.’” State v. Mixton, 250 Ariz. 282, 286
¶ 13 (2021) (quoting Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018)).

¶22            Although Sammantha’s subjective expectation of privacy is
relevant, the trial court correctly concluded that it is not one society would
recognize as reasonable.         When an individual is in custody, the
reasonableness of any expectation of privacy is reduced and less likely to
be recognized by society. See Maryland v. King, 569 U.S. 435, 462 (2013)
(“The expectations of privacy of an individual taken into police custody
‘necessarily are of a diminished scope.’” (alteration omitted) (quoting Bell
v. Wolfish, 441 U.S. 520, 557 (1979))); United States v. Savage, 482 F.2d 1371,
1372–73 (9th Cir. 1973) (“[W]hat society recognizes as a reasonable
expectation of privacy is restricted when the individual asserting the
expectation is incarcerated or in custody.”); cf. Lanza v. New York, 370 U.S.
139, 143–45 (1962) (concluding jail visitor room was not a protected area).
Police stations are often monitored for security purposes, see State v. Hauss,
142 Ariz. 159, 162 (App. 1984), and interview rooms generally contain
recording equipment.

¶23           Here, Sammantha was under arrest in an interview room in a
police station when she was permitted to speak to John. PPD monitors its

                                      7
                             STATE V. ALLEN
                            Opinion of the Court

interview rooms for the safety of its officers and others in its custody, and
McKay told John that officers would be watching him and Sammantha to
ensure they did not hurt one another. PPD’s legitimate security interest in
monitoring and recording its interview rooms, along with the common
knowledge that these rooms are being monitored, extinguished any already
diminished expectation of privacy Sammantha had while in custody.

¶24           Sammantha also contends that the marital communications
privilege supports her expectation of privacy. But in Arizona this
“privilege applies only to confidential communications,” State v. Drury, 110
Ariz. 447, 454 (1974), which cannot occur in a police interview room. The
court did not abuse its discretion by admitting Sammantha’s in-custody
conversation with John.

              3. Admission of John’s Statements

¶25          Sammantha argues that the trial court erred by failing to
suppress John’s statements as irrelevant and inadmissible hearsay, and it
committed fundamental error by not sua sponte issuing a limiting
instruction.

¶26           At trial, Sammantha moved in limine to preclude admission
of John’s statements to her in the interview room, alleging that admitting
them would violate the Sixth Amendment Confrontation Clause or the
Arizona Rules of Evidence. The trial court ruled that the challenged
statements were not hearsay because they were not offered to prove the
truth of the matters asserted. Instead, they were offered to place
Sammantha’s statements in context and show her responses and reactions
to John’s statements. Although the trial court denied the motion, it did
redact statements deemed irrelevant or prejudicial.

¶27           Hearsay is defined as a statement “the declarant does not
make while testifying at the current trial or hearing” that is “offer[ed] in
evidence to prove the truth of the matter asserted in the statement.” Ariz.
R. Evid. 801(c). Statements “offered for a purpose other than [proving] the
truth of the matter asserted” are not hearsay. State v. Larson, 222 Ariz.
341, 345 ¶ 21 (App. 2009). For instance, an “out-of-court statement
[admitted] for the purpose of establishing what effect it had on the listener”



                                      8
                             STATE V. ALLEN
                            Opinion of the Court

is not hearsay. United States v. Lopez, 913 F.3d 807, 826 (9th Cir. 2019) 3; cf.
State v. Boggs, 218 Ariz. 325, 335 ¶ 41 (2008) (concluding that officers’
statements during interrogations are not hearsay if admitted to provide
context for a defendant’s responses). Further, “words or conduct not
intended as assertions are not hearsay even when offered as evidence of the
declarant’s implicit belief of a fact.” State v. Chavez, 225 Ariz. 442, 444 ¶ 8
(App. 2010).

¶28           In State v. Forde, 233 Ariz. 543, 563 ¶ 73 (2014), the defendant
objected to the admission of a text message that read: “cops on scene, lay
low.” We concluded that the text “was not hearsay because the State did
not introduce it to prove the truth of the matter asserted—that the cops were
on the scene,” rather the State introduced it “to show that [the accomplice]
was communicating concerns about police activity at the victims’ home to
someone he thought would share his concerns, thereby constituting
circumstantial evidence of the other person’s involvement.” Id. at 564 ¶ 78.

¶29           Here, as in Forde, the State did not introduce the statements to
prove their truth but rather to establish Sammantha’s evolving story about
the circumstances of A.D.’s death. Thus, the court acted within its broad
discretion to admit John’s statements for non-hearsay purposes—i.e., to
show Sammantha’s reactions to John’s statements and actions and to put
her own statements in context.

¶30            Although Sammantha claims that John’s statements were used
to prove the truth of the matters asserted, this is unsupported by the record.
At trial, the State played the Allens’ video-recorded conversation during
McKay’s testimony, but he did not testify to the truth of John’s statements.




3      “Although the federal courts’ interpretation of the Federal Rules of
Evidence does not control our interpretation of our own evidentiary rules,
federal precedent is particularly persuasive given that we have expressly
sought to conform our rules to the federal rules.” State v. Winegardner, 243
Ariz. 482, 485 ¶ 8 (2018).



                                       9
                           STATE V. ALLEN
                          Opinion of the Court

Aside from playing the recording, the State did not reference John’s
statements until closing argument:

      What does the Defendant know when Detective McKay is
      talking to her the second time. She knows John is there. She
      knows John is not sticking to the script of the hide and seek
      story that they came up with that day -- or the day of the
      murder. She knows other family members are there. She
      knows all of this. So, she starts back-pedaling. She starts
      trying to figure out how can I get around this. The detective
      knows I’m lying, so what should I do next.
                                 . . . .
      John Allen immediately tells them, yep, I told the Detective
      that we had her doing the backbends, and that you had gone
      to bed. Right then and there, the Defendant -- it doesn’t say,
      why the heck did you say that. Or -- that’s what she says, why.
      Why did you say that. Because she knows it’s a lie. She knows
      she wasn’t sleeping. She knows that she just told Detective
      McKay that she was awake, and kind of told him to take her
      out of the box, and walked away. So right now the
      Defendant’s like why are you doing this. Their stories are
      starting to not be consistent because John went -- he went off
      script, and she knows it.
                                 . . . .
      After she talks to her husband, after she tells you -- not
      knowing it’s recorded, not knowing that what she just said
      was heard by the Detective, she’s back in with Detective
      McKay. At this point she learns from Detective McKay that
      the conversation was recorded. She learns that John has told
      them everything, and so what does she do. It’s now every
      person for themselves. She’s going to start throwing him
      under the bus, and she’s now going to continue to try to
      minimize her role in the events, and in the murder.

      Look at the timing, and who she’s talking to. When she made
      that statement to John, I thought about it, unlocking it. John
      said the same -- essentially the same thing too. It wasn’t, oh
      my God, why are you saying this. You were asleep. No,
      John’s reaction, and John’s statements to the Defendant is
      confirming that that is what happened.

                                    10
                            STATE V. ALLEN
                           Opinion of the Court


      We ask you to use your common sense as Jurors. That’s a
      common sense thing. When someone tells you something
      that’s a bold face lie you call them out on it. You don’t reaffirm
      it, and then throw yourself into it. So when she told John she
      thought about it, to go unlock it, and when she also made the
      statement that she was there when it happened, those are the
      timing -- look who she’s talking to.
                                  . . . .
      And then she continues. If you look at the Defendant and
      John’s statement. What are you going to do. I’m sorry, I want
      this to just be me. You promise. This is the Defendant again
      with John talking. So when she gets back in that room with
      McKay, she believes John is going to try to take the fall for
      this, not knowing about her statements being recorded.

(Emphasis added.) Each time the State referred to John’s statements, it did
so to highlight their effect on Sammantha and detail her reactions rather
than to prove the truth of his statements. The only portion of the closing
argument referencing John’s statements that could be characterized as
bolstering their truth (in bold) is permissible because those statements were
admissible as opposing party’s statements adopted by Sammantha—John
merely acknowledged or said what Sammantha already believed to be true.
See Ariz. R. Evid. 801(d)(2)(B). Thus, the trial court properly admitted
John’s statements.

¶31           Sammantha also argues that most of John’s statements were
irrelevant to the issues at trial. We disagree. Relevant evidence is that
which “has any tendency to make a fact more or less probable than it would
be without the evidence,” if “the fact is of consequence in determining the
action.” Ariz. R. Evid. 401. Sammantha was charged with various acts of
child abuse, some of which ultimately led to A.D.’s death. Thus, facts
establishing Sammantha’s role in A.D.’s death were plainly of consequence.
During her conversation with John, Sammantha said she lied to McKay
about knowing A.D. had been placed in the box on the night of her death
and that a lock was used to prevent escape. John’s statements place those
events in context, highlight Sammantha’s reactions, and reveal plans to
cover up or minimize Sammantha’s role in the death. The trial court did
not err in admitting these statements.


                                     11
                             STATE V. ALLEN
                            Opinion of the Court

¶32           Even assuming the court erred in admitting some of John’s
statements, any error was harmless in light of Sammantha’s own properly
admitted statements and other evidence establishing her guilt. See State v.
Dickens, 187 Ariz. 1, 19 (1996) (concluding that erroneous admission of
hearsay evidence that was cumulative to other evidence was harmless),
abrogated on other grounds by State v. Ferrero, 229 Ariz. 239 (2012).
Sammantha’s admitted statements included acknowledgment that: (1) the
box was locked on the night of A.D.’s death; (2) she considered unlocking
the box but failed to do so; (3) it was dangerous to confine A.D. or any child
in the box; and (4) A.D. had been placed in the box as punishment. Other
evidence included Kassandrea’s testimony that Sammantha and John
previously placed A.D. in the box. And redacting the conversation further
by removing less relevant portions such as off-hand remarks or crying
would have only diminished the conversation’s context rather than affected
the verdict or sentence.

¶33           Finally, Sammantha claims John’s statements, even if
properly admitted, required a limiting instruction and the trial court’s
failure to give one constituted fundamental error. Sammantha concedes
her failure to request such an instruction. Because the trial court was not
required to give a limiting instruction absent Sammantha’s request, there
was no error. See State v. Taylor, 127 Ariz. 527, 530–31 (1980).

              4. Admission of Detective McKay’s Statements

¶34            Sammantha argues the trial court committed fundamental
error by admitting McKay’s final interrogation and failing to give a limiting
instruction. Specifically, Sammantha claims McKay’s statements and
questions contained inadmissible hearsay in violation of the Confrontation
Clause and impermissibly opined on the ultimate issue. By raising this
issue for the first time on appeal, Sammantha forfeited it, see supra ¶ 15, but
notwithstanding that, this evidence was properly admitted.

¶35          This Court previously recognized that the admission of “a
videotaped interview in which a detective repeat[s] statements allegedly
made by a non-testifying witness against the defendant” does not violate
the Confrontation Clause when the statements are “used merely as a
method of interrogation” and the jury understands they are not intended to
prove “the truth of the matters asserted.” Boggs, 218 Ariz. at 334 ¶ 33
(discussing State v. Roque, 213 Ariz. 193, 213–14 ¶¶ 69–70 (2006), abrogated

                                      12
                             STATE V. ALLEN
                            Opinion of the Court

on other grounds by State v. Escalante-Orozco, 241 Ariz. 254 (2017)). In Roque,
officers used the defendant’s wife’s incriminating statements to obtain a
confession during a videotaped interrogation, but she never testified at
trial. 213 Ariz. at 213 ¶ 69. We noted that “the detectives were using an
interrogation technique to elicit a confession from [the defendant]” and
concluded that “[t]he detectives’ report of what [the wife] said was not
being offered at trial for the truth of the matters allegedly asserted by [the
wife] and therefore did not constitute hearsay.” Id. at 214 ¶ 70. Thus, such
statements are part of “a valid interrogation technique” and are admissible
when not admitted for their truth. See Boggs, 218 Ariz. at 334 ¶ 33.

¶36           Here, as in Roque, McKay used statements made by non-
testifying witnesses, 4 each implicating Sammantha in A.D.’s death, to elicit
a response or confession during the videotaped interview. Because these
statements were not offered to prove the truth of each witness’ statement,
they do not constitute testimonial hearsay and, thus, do not run afoul of the
Confrontation Clause. Moreover, the State did not present evidence at trial
to bolster the truthfulness of these statements, rely on the statements
substantively, or attempt to admit the interrogations of the witnesses into
evidence. Instead, McKay, like the detective in Roque, merely used the
statements as an interrogation technique. The trial court did not err in
admitting the videotaped interview.

¶37             Sammantha also claims that McKay impermissibly offered his
opinion on the ultimate issue—i.e., Sammantha’s guilt—during the
interrogation. Boggs is instructive. In Boggs, the interrogating detective
“repeatedly accused [the defendant] of lying.” 218 Ariz. at 334 ¶ 37. At
trial, “[t]he State played the . . . interrogation videos for the jury without
redacting any portions in which [the detective] accused [the defendant] of
lying.” Id. The defendant, however, “did not object or request a limiting
instruction.” Id. On appeal, the defendant argued “the admission of the
unredacted interrogations violated his right to a fair trial” because they
contained prohibited “testimony concerning the veracity of a statement by
another witness.” Id. at 334 ¶ 37, 335 ¶ 39. We found no fundamental error
“[b]ecause [the detective’s] accusations were part of an interrogation
technique and were not made for the purpose of giving opinion testimony
at trial.” Id. at 335 ¶ 40.

4     John, Judith, Cynthia, and the Bishop (a clergy member to whom
Cynthia had spoken about the circumstances of A.D.’s death).
                                      13
                             STATE V. ALLEN
                            Opinion of the Court


¶38           Here, the trial court did not err by admitting McKay’s
videotaped interview of Sammantha. McKay’s accusations during the
interrogation were not offered as his opinion, but rather were permissibly
admitted as an interrogation technique and an integral part of the
videotaped interrogation. Moreover, as part of a lengthy interrogation, the
accusation provided necessary context for Sammantha’s statements and
coherence for the jury’s consideration. There was no error.

¶39           Even if the statements were erroneously admitted,
Sammantha fails to establish fundamental error or prejudice because the
record is devoid of any instance in which the State used McKay’s statements
as substantive evidence.

       B. Striking of Juror 155

¶40           Sammantha argues the trial court erroneously struck
Juror 155.

¶41           “Rulings on motions to strike prospective jurors are reviewed
for an abuse of discretion.” State v. Ellison, 213 Ariz. 116, 137 ¶ 88 (2006). A
court abuses its discretion when its reasons for a ruling are “clearly
untenable, legally incorrect, or amount to a denial of justice.” Riley,
248 Ariz. at 167 ¶ 7 (quoting State v. Chapple, 135 Ariz. 281, 297 n.18 (1983)).

¶42            During voir dire, the prosecutor asked the jurors if it would
be difficult for them to impose the death penalty based on accomplice
liability and posed a hypothetical in which a getaway driver faced the death
penalty for a botched robbery resulting in death. After another juror said
he could not sentence the driver to death, Juror 155 said, “I think the same
thing.” Juror 155 clarified that, “I would be looking for mitigating
circumstances. And I think I would argue that since they didn’t pull the
trigger, I would kind of call that a mitigating circumstance. I would have
trouble voting for it . . . . I think I would find that as a mitigating
circumstance.”

¶43          Juror 155, a government teacher, had reviewed numerous
death penalty cases with his students. In his questionnaire, he noted that
he opposed the death penalty and would find it difficult to impose because


                                      14
                             STATE V. ALLEN
                            Opinion of the Court

every case he reviewed had mitigating circumstances. When asked if he
could be fair and impartial, he responded:

       I don’t know if fair is the word. I don’t -- I would have
       trouble -- I don’t think fair is the right word, but I would have
       trouble giving the death penalty. I mean, you would have to
       prove to me that there is not mitigating circumstances, and I
       just haven’t seen an example of it.

Juror 155 also said he had donated to the Innocence Project and that his
daughter interned there.

¶44              Defense counsel asked Juror 155 whether he could impose the
death penalty in the absence of any mitigating circumstances. Juror 155
replied, “I believe so. Again, I go back to my statement of I just haven’t seen
it, but I think I could.” The State moved to strike Juror 155 for cause because
he (1) had never seen a case where the death penalty was appropriate;
(2) would not impose the death penalty unless there was a complete
absence of mitigating factors; (3) repeatedly responded in his questionnaire
that it would be difficult to impose the death penalty; and (4) could not say
with certainty whether he had discussed the case with his class. The
defense objected, arguing that unease with the death penalty alone was not
disqualifying, and that Juror 155 avowed he could impose the death penalty
in the absence of any mitigating circumstances.

¶45            The trial court struck Juror 155 for cause. It noted that he had
repeatedly raised objections to the death penalty and, despite defense
counsel’s best efforts to rehabilitate him, he was always hesitant to say he
could impose the death penalty. The court was also troubled that he may
have discussed the case with his students and, although that alone would
not be a sufficient basis to strike him, it clarified the strike was based on “a
multitude of factors.”

¶46             The Fourteenth Amendment guarantees a defendant the right
to a fair trial by a panel of impartial jurors. See State v. Thompson, 252 Ariz.
279, 294 ¶ 48 (2022). A court may strike a juror for cause if his views would
“prevent or substantially impair the performance of his duties as a juror in
accordance with his instructions and his oath,” Wainwright v. Witt, 469 U.S.
412, 424 (1985) (quoting Adams v. Texas, 448 U.S. 38, 45 (1980)), but not
“simply because [he] voiced general objections to the death penalty or

                                      15
                               STATE V. ALLEN
                              Opinion of the Court

expressed conscientious or religious scruples against its infliction,” id.
at 418 (quoting Witherspoon v. Illinois, 391 U.S. 510, 522 (1968)).

¶47            Reviewing courts defer to the trial judge’s perceptions of the
juror and question only whether the judge’s findings are supported by the
record. Id. at 426, 434; see also id. at 425–26 (“Despite [a] lack of clarity in the
printed record, . . . there will be situations where the trial judge is left with
the definite impression that a prospective juror would be unable to
faithfully and impartially apply the law.”). Thus, a for-cause strike “may
be upheld even in the absence of clear statements from the juror that he or
she is impaired” because even extensive questioning may not be enough to
make a juror’s bias “unmistakably clear.” Uttecht v. Brown, 551 U.S. 1, 7
(2007); see also Wainwright, 469 U.S. at 434 (“[W]hatever ambiguity
respondent may find in this record, we think that the trial court, aided as it
undoubtedly was by its assessment of [the juror’s] demeanor, was entitled
to resolve it in favor of the State.”).

¶48            This Court has reasoned that jurors who express strong
reservations about the death penalty may be struck from the jury pool if the
court believes those reservations would substantially impair the juror’s
performance. See, e.g., State v. Montano, 204 Ariz. 413, 422–23 ¶¶ 38–39
(2003) (affirming strike of juror who said, among other things, “I just don’t
think I could do it” and “I would have a hard time for—because of religious
grounds for me” about imposing the death penalty); State v. Glassel,
211 Ariz. 33, 49–50 ¶¶ 53–55 (2005) (to same effect).

¶49            Here, Juror 155 expressed numerous reservations and overall
hesitancy about imposing the death penalty during voir dire and in his
questionnaire. While Juror 155 at one point stated he “believed” he could
impose the death penalty if there were no mitigating circumstances, he
responded “I don’t know” when asked if he could be fair to the State. See
State v. Burns, 237 Ariz. 1, 13 ¶ 23 (2015) (“A potential juror need not object
to the death penalty in every possible case to warrant a dismissal for
cause.”). The trial court clarified it was striking Juror 155 based on his
demeanor and hesitancy in answering the voir dire questions, and we must
give meaningful deference to the court’s observations. See Wainwright, 469
U.S. at 426. The court did not abuse its discretion in striking Juror 155 for
cause.



                                        16
                             STATE V. ALLEN
                            Opinion of the Court

       C. Denied Severance of Count 5

¶50           Sammantha argues that the trial court’s denial of her pretrial
motion to sever Count 5 from the remaining counts was error. We review
a denial of severance for an abuse of discretion. Burns, 237 Ariz. at 13 ¶ 29.
Because Sammantha failed to renew her motion during trial, we review
only for fundamental error. Goudeau, 239 Ariz. at 443 ¶ 54; see Ariz. R. Crim.
P. 13.4(c).

¶51           Count 5 alleged that Sammantha, while A.D. was in her care
or custody on an occasion different from the one resulting in A.D.’s death,
intentionally or knowingly caused or permitted A.D. to be placed in a
situation where her person or health was endangered, to wit: placing A.D.
in the box sometime in the six months preceding A.D.’s death. Sammantha
argued that the State could not prove by clear and convincing evidence that
the acts charged in Count 5 occurred because that count was based on
Kassandrea’s statements, and she could not specify the time or date that she
had seen those acts. Sammantha also argued that even if the events were
proven, Count 5 should be severed because (1) there was no proper purpose
to admit evidence of the acts in Count 5; (2) the evidence was not relevant
to any fact at issue; (3) the danger of unfair prejudice outweighed the
probative value; and (4) a limiting instruction could not cure the risk of
prejudice.

¶52          The State responded that all counts were connected in their
commission and that the evidence was admissible for proper purposes,
including proving motive, intent, and lack of mistake. For example, A.D.
emerged from the box sweaty and distressed; thus, the prior act showed
that Sammantha was aware of the danger. The trial court ordered an
evidentiary hearing to determine whether to sever Count 5.

¶53           At the hearing, Kassandrea testified she saw Sammantha tell
A.D. to get in the box and that A.D. complied before Sammantha locked it.
Kassandrea said A.D. was punished that time for stealing food, and that
A.D. emerged from the box crying, hot, sweaty, and red-faced. On cross
examination, Kassandrea conceded that she could not recall the day, time,
or month of the incident.

¶54           The court denied the motion, explaining that evidence
pertaining to Count 5 would “be relevant to show [Sammantha’s] intent to

                                     17
                              STATE V. ALLEN
                             Opinion of the Court

lock the child in the box on or between July 11 and July 12, 2011, and that
the acts committed on or before those dates were not a mistake or accident.”
The court also found that clear and convincing evidence supported Count
5, noting that Kassandrea’s testimony was credible and that Sammantha
had acknowledged placing A.D. in the box. Finally, the court found that
the probative value of the evidence from Count 5 was not substantially
outweighed by the danger of unfair prejudice.

¶55             A trial court has broad discretion to determine whether
charges should be severed, and a defendant challenging a denial of
severance must demonstrate prejudice. State v. Prince (Prince I), 204 Ariz.
156, 159 ¶ 13 (2003); see also State v. (Robert W.) Murray, 184 Ariz. 9, 25 (1995)
(“A clear abuse of discretion is established only when a defendant shows
that, at the time he made his motion to sever, he had proved that his defense
would be prejudiced absent severance.”).

              1. Error

¶56            Generally, “in the interest of judicial economy, joint trials are
the rule rather than the exception.” (Robert W.) Murray, 184 Ariz. at 25.
Under Arizona Rule of Criminal Procedure 13.3(a)(1), “two or more
offenses may be joined in an indictment . . . if they . . . are of the same or
similar character.” See also State v. Lee, 147 Ariz. 11, 17 (App. 1985) (noting
that “[t]he rules for joinder and severance must be read together”).
Although a defendant has a right to sever an offense joined solely under
Rule 13.3(a)(1), that right may not be exercised when “evidence of the other
offense or offenses would be admissible under applicable rules of evidence
if the offenses were tried separately.” Ariz. R. Crim. P. 13.4(b).

¶57            To admit other act evidence, a trial court must first find “that
there is clear and convincing proof both as to the commission of the other
bad act and that the defendant committed the act.” State v. Anthony,
218 Ariz. 439, 444 ¶ 33 (2008) (quoting State v. Terrazas, 189 Ariz. 580, 582
(1997)). Here, the trial court deemed Kassandrea’s testimony credible and
noted that Sammantha herself acknowledged placing A.D. in the box
previously. As such, the trial court properly found there was clear and
convincing evidence that Sammantha put A.D. in the box as a form of
punishment. Therefore, this initial determination has been satisfied.



                                       18
                             STATE V. ALLEN
                            Opinion of the Court

¶58           After concluding that a prior act is shown by clear and
convincing evidence, the trial court must also “(1) find that the act is offered
for a proper purpose under Rule 404(b); (2) find that the prior act is relevant
to prove that purpose; (3) find that any probative value is not substantially
outweighed by unfair prejudice; and (4) give upon request an appropriate
limiting instruction.” Id. Proper purposes include evidence admitted to
prove “motive, opportunity, intent, preparation, plan, knowledge, identity,
or absence of mistake or accident.” Ariz. R. Evid. 404(b).

¶59           Here, the trial court satisfied all four prongs. First, it found
that evidence of Count 5 was relevant to prove Sammantha’s intent and lack
of mistake or accident—proper 404(b) purposes. Second, it found that the
evidence was relevant to rebut Sammantha’s claim that John was solely
responsible for punishing A.D. Third, it ruled that the evidence regarding
Count 5 was not substantially outweighed by the danger of unfair
prejudice. Fourth, it provided proper limiting instructions by instructing
the jury to consider each offense separately and advising the jury that the
State had to prove each offense beyond a reasonable doubt. Thus, the trial
court did not err in denying Sammantha’s motion to sever because evidence
from Count 5 would be admissible with the remaining counts. See State v.
(Ruben M.) Johnson, 212 Ariz. 425, 429 ¶ 9 (2006).

              2. Fundamental Error and Prejudice

¶60         Notwithstanding the cross-admissibility of evidence,
Sammantha has also failed to carry her burden to demonstrate that
fundamental, prejudicial error.

¶61           Sammantha argues there was fundamental error because the
rub-off or spillover effects of the multiple counts “lessened the State’s
burden” on Counts 3 and 5. Whether severance should be granted based
on the risk of rub-off depends on “whether the jury can ‘keep separate the
evidence . . . and render a fair and impartial verdict.’” See State v. Van
Winkle, 186 Ariz. 336, 339 (1996) (quoting State v. Lawson, 144 Ariz. 547, 556
(1985)). Rub-off warrants severance only when the defendant “establishes
a compelling danger of prejudice against which the trial court can not
protect.” Id. Furthermore, trial courts are given “considerable discretion”
in determining whether severance is required. Id.



                                      19
                             STATE V. ALLEN
                            Opinion of the Court

¶62            Sammantha relies heavily on assumptions about what the
jury might have considered in its deliberations. But this Court “presume[s]
that jurors follow the court’s instructions.” State v. Pandeli (Pandeli II),
242 Ariz. 175, 189 ¶ 58 (2017). And there is no prejudice from a denial of
severance when a “jury is instructed to consider each offense separately and
advised that each must be proven beyond a reasonable doubt.” Prince I, 204
Ariz. at 160 ¶ 17. Because the trial court properly instructed the jury on the
requirement to consider each offense separately and the burden of proof for
each offense, any risk of rub-off was mitigated by the court’s instruction.
Accordingly, Sammantha fails to establish fundamental error or prejudice.

       D. Corpus Delicti in Counts 1, 2, and 3

¶63            Sammantha argues that Counts 1, 2, and 3 lacked corpus
delicti. Because Sammantha did not raise the corpus delicti argument at
trial, we review for fundamental error. State v. Chappell, 225 Ariz. 229, 234
¶ 8 (2010).

¶64           Corpus delicti requires the state to show that the victim’s
“injury was caused by criminal conduct rather than by suicide or accident”
to avoid a conviction “based solely upon an uncorroborated confession or
admission.” State v. Hall, 204 Ariz. 442, 453 ¶ 43 (2003). The state’s burden
is to establish a reasonable inference of the corpus delicti; it need not
provide proof beyond a reasonable doubt and may rely on circumstantial
evidence. Id.

¶65           Here, corpus delicti was established.        C.J.’s testimony
provided evidence that A.D. was being punished by the Allens the night
before she died, and that she was told to lie and tell police the kids were
playing hide-and-seek.      The recorded interviews and Kassandrea’s
testimony provided evidence that Sammantha and John had confined A.D.
in the box. Dr. Philip Keen conducted an autopsy of A.D.’s body and
determined that she died of asphyxia while in the box. And McKay testified
that the only key to the padlock used to lock A.D. in the box was found on
John’s key ring. Based on this evidence alone, the State met its burden of
establishing a reasonable inference that A.D.’s death was caused by
criminal conduct.

¶66           The State asks this Court to strike the corpus delicti rule and
notes that the rule has no constitutional or statutory founding. See, e.g.,

                                     20
                             STATE V. ALLEN
                            Opinion of the Court

Autry v. Estelle, 706 F.2d 1394, 1407 (5th Cir. 1983) (noting that the corpus
delicti doctrine “has no independent constitutional footing”). Trial courts
may admit voluntary confessions, and there is no statutory requirement
that a confession be supported by corroborating evidence. See A.R.S.
§ 13-3988(A). And a defendant’s statements are also admissible as non-
hearsay party admissions, Ariz. R. Evid. 801(d)(2)(A), with no reliability
requirement, State v. Garza, 216 Ariz. 56, 66 ¶ 41 (2007). As such, the State
argues that this authority should supplant the common law corpus delicti
doctrine.

¶67            Arizona adopts the common law unless it is “repugnant to or
inconsistent with the Constitution of the United States or the constitution
or laws of this state.” A.R.S. § 1-201. And “if the common law is to be
changed or abrogated by statute, the legislature must do so expressly or by
necessary implication,” and “[a]bsent a clear manifestation of legislative
intent to abrogate the common law, we interpret statutes with ‘every
intendment in favor of consistency with the common law.’” Pleak v. Entrada
Prop. Owners’ Ass’n, 207 Ariz. 418, 422 ¶ 12 (2004) (quoting In re Thelen’s
Estate, 9 Ariz. App. 157, 160–61 (1969)).

¶68            Corpus delicti is a common law doctrine. State v. Gill,
234 Ariz. 186, 188 ¶ 5 (App. 2014). This Court has recognized the rule for
over 100 years, see McCann v. State, 20 Ariz. 489, 493 (1919), and the concept
predates statehood, Territory v. Monroe, 2 Ariz. 1, 3 (1885) (“It would be folly
to argue that a conviction for murder could be sustained when the corpus
delicti is not proven.”). Although there is no statutory requirement for
corroborating evidence, there is nothing in § 13-3988 that evinces legislative
intent to abrogate the corpus delicti rule. Nor does corpus delicti run afoul
of the Arizona or federal constitutions. We decline to abridge the doctrine
of corpus delicti.

       E. Rule 20 Motion on Counts 2 and 5

¶69            Sammantha argues the trial court erred in denying her
Rule 20 motion on Counts 2 and 5. We review a denial of a Rule 20 motion
de novo, “viewing the evidence in a light most favorable to sustaining the
verdict.” State v. Bible, 175 Ariz. 549, 595 (1993).

¶70          “After the close of evidence . . . the court must enter a
judgment of acquittal on any offense charged in an indictment . . . if there

                                      21
                              STATE V. ALLEN
                             Opinion of the Court

is no substantial evidence to support a conviction.” Ariz. R. Crim. P.
20(a)(1). This Court has said that “[s]ubstantial evidence is more than a
mere scintilla and is such proof that reasonable persons could accept as
adequate and sufficient to support a conclusion of defendant’s guilt beyond
a reasonable doubt.” Ellison, 213 Ariz. at 134 ¶ 65 (quoting State v. Mathers,
165 Ariz. 64, 67 (1990)). When deciding whether to grant a Rule 20 motion,
“the trial judge must review the evidence in the ‘light most favorable to the
state, and all reasonable inferences are to be resolved against the defendant’
to decide if a reasonable person could fairly conclude the defendant is
guilty beyond a reasonable doubt.” State v. Fischer, 242 Ariz. 44, 49 ¶ 17
(2017) (quoting State v. Clifton, 134 Ariz. 345, 348 (App. 1982)).

              1. Count 2 (Conspiracy to Commit Child Abuse)

¶71          In Arizona, “[a] person commits conspiracy if, with the intent
to promote or aid the commission of an offense,” she “agrees with one or
more persons that at least one of them or another person will engage in
conduct constituting the offense,” and one person “commits an overt act in
furtherance of the offense.” A.R.S. § 13-1003(A). A person commits child
abuse when:

       Under circumstances likely to produce death or serious
       physical injury, [that] person . . . causes a child . . . to suffer
       physical injury or, having the care or custody of a
       child . . . causes or permits the person or health of the
       child . . . to be injured or . . . placed in a situation where the
       person or health of the child . . . is endangered . . . .

A.R.S. § 13-3623(A).

¶72              Criminal conspiracy requires proof of a common scheme or
plan which may be inferred from circumstantial evidence. State v.
Arredondo, 155 Ariz. 314, 316–17 (1987). “Any action sufficient to
corroborate the existence of an agreement to commit the unlawful act and
to show that it is being put into effect supports a conspiracy conviction.”
Id.; e.g., State v. Avila, 147 Ariz. 330, 336 (1985) (finding evidence that “each
participant knew what action he was to take” was sufficient). And where
reasonable minds may differ on the inferences drawn by the evidence, the
trial court should not grant the defendant’s Rule 20 motion. See State v.
Landrigan, 176 Ariz. 1, 4 (1993).

                                       22
                            STATE V. ALLEN
                           Opinion of the Court

¶73           Here, there was sufficient evidence of an agreement between
John and Sammantha. C.J. testified to seeing the Allens punishing A.D.
together in the hours preceding her death. Sammantha told McKay that she
was there when John ordered A.D. into the box. When speaking with John
alone, Sammantha suggested she worked with him to punish A.D.,
including stating “it was wrong of us to do everything that was done” and
“[w]e should have stuck with your story.” Sammantha told McKay that she
generally played a role in moderating John’s punishments of A.D., and that
John did not discipline A.D. when she was not there. Based on this, a
reasonable person could have found that Sammantha and John conspired
to commit child abuse. Thus, there was sufficient evidence for Count 2 to
survive a Rule 20 motion.

             2. Count 5 (Child Abuse)

¶74           Count 5 alleged that Sammantha knowingly or intentionally
committed child abuse in violation of § 13-3623(A) by locking A.D. in the
box in the six months preceding her death. To survive a Rule 20 motion,
the State had to produce substantial evidence that Sammantha had care or
custody of A.D. and that placing her in the box endangered or injured her.

¶75            Sammantha contends there were twenty-four other persons
in the house; therefore, care or custody cannot be imputed to her. The child
abuse statute “does not require proof that the defendant is a parent or
guardian of the minor child,” Cespedes v. Lee, 243 Ariz. 46, 50 ¶ 19 (2017),
rather care or custody “require[s] that the defendant accept responsibility
for the child in some manner,” State v. (Barry L.) Jones, 188 Ariz. 388, 394
(1997). For example, substantial evidence revealed a defendant had care or
custody of his girlfriend’s child, who lived with him, because he acted as a
caregiver to her and exercised control and responsibility over her when she
was required to ask the defendant for permission to go outside or leave the
house. Id.

¶76           Here, there is substantial evidence that Sammantha had care
or custody of A.D. Sammantha admitted that she was involved in A.D.’s
discipline, care, and education, and that she tried to teach A.D. the
difference between right and wrong and how to do chores. Thus,
Sammantha had accepted responsibility for A.D.’s care.



                                    23
                             STATE V. ALLEN
                            Opinion of the Court

¶77          Sammantha also argues there was no evidence that locking
A.D. in the box on the prior occasion injured her or damaged her health,
and she challenges the use of A.D.’s death in a later incident as evidence
that previously placing A.D. in the box was harmful to her health.

¶78            The State needed to show only that Sammantha placed A.D.
in a situation where her health was endangered. See § 13-3623(A).
“Endanger” means to subject a child to potential harm that is more than the
ordinary danger to which children are exposed daily. State v. Mahaney,
193 Ariz. 566, 568–69 ¶¶ 13–15, 569 ¶ 15 n.4 (App. 1999). Sammantha
admitted to locking A.D. in the box and was aware that the situation was
dangerous because she admitted telling Cynthia that placing A.D. in the
box was not “a good idea” because a child could “suffocate” or “get cramps
in their legs so when they stand up they’re injured from falling.” Further,
A.D.’s death, while not conclusive, is evidence the jury may consider in
determining whether placing A.D. in the box was injurious. See State v.
Martinson, 241 Ariz. 93, 102 ¶ 41 (App. 2016) (“But the fact [the victim] died
as a result of the child abuse is ‘objective evidence’ permitting the jury to
conclude the abuse occurred under circumstances likely to produce death
or serious physical injury.”). There was ample evidence for this charge to
be submitted to the jury.

       F. Alleged Duplicity of Counts 3, 4, and 5

¶79           Sammantha argues that the jury verdict was not unanimous
because there are multiple ways to commit child abuse, and the verdict did
not specify the method of conviction. This Court reviews questions of
statutory interpretation de novo. State v. (Rodney C.) Jones, 246 Ariz. 452, 454
¶ 5 (2019).

¶80            Sammantha was charged with three counts of child abuse.
She contends that there are three separate, discrete methods of committing
child abuse under § 13-3623(A). As such, the trial court should have
required the jury to return verdicts specifying the theory of conviction.
Section 13-3623 provides that child abuse may be committed in multiple
ways including: (1) causing a child to suffer physical injury, (2) having care
or custody of a child and causing or permitting the person or health of a
child to be injured, and (3) having care or custody of a child and causing or
permitting a child to be placed in a situation where the person or health of


                                      24
                             STATE V. ALLEN
                            Opinion of the Court

the child is endangered. The statute also varies degrees of punishment
based upon a defendant’s mental state. § 13-3623(A)–(B).

¶81           “A criminal defendant is entitled to a unanimous verdict. If
an indictment is facially valid, but the state introduces evidence of several
acts, each of which might satisfy the charge, the risk of a non-unanimous
verdict is presented.” State v. Payne, 233 Ariz. 484, 508 ¶ 81 (2013) (internal
citation omitted). However, jurors may find a defendant guilty based upon
a combination of alternative findings if only one charge is alleged. Id.; State
v. Herrera, 176 Ariz. 9, 16 (1993) (“[T]he defendant is not entitled to a
unanimous verdict on the precise manner in which the act was committed.”
(quoting State v. Encinas, 132 Ariz. 493, 496 (1982))).

¶82            Section 13-3623 is an alternative means statute, which refers
to an offense that may be committed in multiple ways. State v. West,
238 Ariz. 482, 489 ¶ 19 (App. 2015). Crimes described by alternative means
statutes are also referred to as single unified offenses, wherein there is only
one crime but the statute’s language or structure provides different ways of
committing the crime. See id.

¶83           Juror unanimity as to the theory under which a defendant
committed a crime is not required. Id. at 496 ¶ 46. As such, a jury may
properly convict a defendant for first degree murder even if “six jurors
found premeditation and six found felony murder.” State v. (Fabio E.)
Gomez, 211 Ariz. 494, 498 ¶ 16 n.3 (2005) (“A jury need not be unanimous as
to the theory of first degree murder as long as all agree that the murder was
committed.”).

¶84           This case is strikingly similar to Payne, where this Court
rejected a challenge to an indictment containing three separate charges of
child abuse. 233 Ariz. at 507–09 ¶¶ 80–90. Payne was charged with one
count for breaking his daughter’s bones, and two counts for endangering
his son and daughter’s health by failing to seek medical attention or
allowing them to starve to death. Id. at 507 ¶ 80. We denied Payne’s
unanimous verdict challenge, noting that “as long as only one charge is
alleged in a count of an indictment, jurors may ‘reach a verdict based on a
combination of alternative findings.’” Id. at 508 ¶ 81 (quoting State v. Dann,
220 Ariz. 351, 367 ¶ 79 (2009)).



                                      25
                             STATE V. ALLEN
                            Opinion of the Court

¶85          Here, Sammantha was charged with three counts of child
abuse under § 13-3623: Count 3 alleged Sammantha committed child abuse
by locking A.D. in the box overnight; Count 4 alleged she committed child
abuse by forcing A.D. to do backbends for hours; and Count 5 alleged that
she committed child abuse by locking A.D. in the box in the six months
preceding her death. Like Payne, there is no potential for non-unanimous
verdicts because each act had its own corresponding charge; thus, the
indictment was not duplicitous.

       G. Mens Rea of Counts 3 and 5

¶86             Sammantha argues that the State must prove that she
intended to harm A.D. to sustain her guilty verdicts on Counts 3 and 5. “We
review questions of statutory interpretation de novo.” (Rodney C.) Jones,
246 Ariz. at 454 ¶ 5 (citation omitted). Because Sammantha did not object
at trial, we review for fundamental error. See State v. Gendron, 168 Ariz. 153,
154 (1991).

¶87             This Court interprets “statutes to give effect to the
legislature’s intent.” Baker v. Univ. Physicians Healthcare, 231 Ariz. 379, 383
¶ 8 (2013). When statutory “language is clear and unambiguous, and thus
subject to only one reasonable meaning, we apply the language without
using other means of statutory construction.” Id. However, if the language
is ambiguous, we determine meaning by considering other factors, such as
its “subject matter, and historical background; its effects and consequences;
and its spirit and purpose.” Id. (quoting State v. (Melissa J.) Gomez, 212 Ariz.
55, 57 ¶ 11 (2006)).

¶88           “Due process requires the State to prove every element of a
charged crime beyond a reasonable doubt.” State v. (James C.) Johnson,
247 Ariz. 166, 203 ¶ 149 (2019). Statutorily required mental states apply “to
each element of the offense unless it ‘plainly appears’ that the legislature
intended otherwise.” Payne, 233 Ariz. at 505 ¶ 70 (quoting A.R.S.
§ 13-202(A)).

¶89           As discussed, supra ¶ 80, child abuse requires the state to
prove that the defendant caused a child to suffer serious physical injury or
caused the health of the child to be injured or endangered. § 13-3623. The
class of felony varies depending on the mens rea and whether the abuse
occurred under circumstances likely to produce death or serious physical

                                      26
                             STATE V. ALLEN
                            Opinion of the Court

injury. See id. There is no explicit requirement that the defendant have a
specific intent to harm the victim.

¶90           In Payne, this Court refused to extend § 13-3623’s mens rea
requirement to the portion of the statute requiring that acts occur under
“circumstances likely to produce death or serious physical injury.” 233
Ariz. at 506 ¶ 70. We noted that “[t]he structure of the statute . . . suggests
that the mens rea refers to the act that the defendant ‘does,’ and not to the
background circumstances,” and declined to extend the mens rea to the
circumstances clause. Id. ¶ 71; cf. Mahaney, 193 Ariz. at 568–69 ¶ 15 (noting
that a defendant need only expose a child to potential harm to violate the
statute). This reasoning governs here.

¶91           The State needed to prove only that Sammantha injured A.D.
or exposed her to potential harm to fulfill the requirements of § 13-3623.
The statute’s text does not require a defendant to do so knowingly or
intentionally. Sammantha’s claim fails.

       H. Sufficiency of Evidence for Count 3 and Alleged Insufficient
          Jury Instruction

¶92           Sammantha argues that her conviction on Count 3 should be
reversed because the prosecutor “asserted facts not in evidence,” and there
was insufficient evidence to support the jury’s finding that she was a
principal actor in the offense. Consequently, Sammantha claims that she
was convicted on a theory of accomplice liability for which the jury was not
instructed. Thus, the issue is whether sufficient evidence existed to convict
Sammantha on Count 3 as a co-conspirator and, if not, whether the jury
convicted her on an uninstructed accomplice liability theory.

¶93           If counsel does not object to the submission of the case to the
jury or move for a judgment of acquittal at trial, we review only for
fundamental error. State v. Stroud, 209 Ariz. 410, 412 ¶ 6 n.2 (2005). “It is
. . . fundamental error to convict a person for a crime when the evidence
does not support a conviction.” Id. (quoting State v. Roberts, 138 Ariz. 230,
232 (App. 1983)).

¶94         Sammantha contends that the prosecutor improperly argued
facts not in evidence during closing argument by asserting that
Sammantha: (1) instructed A.D. to retrieve the box from outside; (2) had

                                      27
                             STATE V. ALLEN
                            Opinion of the Court

John retrieve the padlock; (3) prevented A.D. from leaving the room while
John retrieved the padlock; (4) ordered A.D. inside the box; and (5) locked
A.D. inside the box. Consequently, Sammantha contends that the
prosecutor invited the jury to convict her on a theory of accomplice liability
absent such an instruction. Sammantha is incorrect on both arguments.

¶95           “Prosecutors are given ’wide latitude‘ in presenting closing
argument to the jury.” Goudeau, 239 Ariz. at 466 ¶ 196 (quoting State v.
Comer, 165 Ariz. 413, 426 (1990)). They “may summarize the evidence, make
submittals to the jury, urge the jury to draw reasonable inferences from the
evidence, and suggest ultimate conclusions.” Id. (quoting Bible, 175 Ariz.
at 602).

¶96           The prosecutor’s statements here were consistent with the
evidence presented at trial. Indeed, Sammantha’s own inculpatory
statements belie her claim that the prosecutor argued facts not in the record.
For example, the prosecutor’s claim that Sammantha prevented A.D. from
leaving the room is evidenced by Sammantha’s interview with McKay:

       DM: Okay when [John] went to get the lock, you just stood
       there. How close were you guys to . . . the box you and
       [A.D.]?

       SA: I was by the doorway and she was over by the file cabinet.
                               . . . .
       DM: Okay would that be the doorway for her to come in or
       go out of the room or what?

       SA: There’s only one door.

Based on Sammantha’s admission, the prosecution could argue—and a jury
could reasonably believe—that Sammantha prevented A.D. from leaving
the room.

¶97            There is also evidence establishing that: (1) Sammantha and
John jointly forced A.D. to perform physical punishment for hours prior to
locking her in the box; (2) immediately after they made A.D. engage in this
physical punishment, A.D. was forced to drag the box in from outside;
(3) after A.D. dragged in the box, John retrieved a padlock from outside
while Sammantha waited with A.D. and blocked the only door to the room;

                                     28
                             STATE V. ALLEN
                            Opinion of the Court

(4) after John retrieved the padlock, A.D. was ordered into the box; (5) after
A.D. got in the box, John closed the lid and fastened it with the padlock,
while Sammantha stood by; (6) after the box was padlocked, both
Sammantha and John left together and laid down in their bed, leaving A.D.
alone, contorted inside the locked box in an unventilated room, in the
middle of summer in Phoenix; (7) despite claiming that she asked John to
let A.D. out of the box, Sammantha never intervened or let A.D. out of the
box; (8) Sammantha went to sleep while A.D. was still confined in the box;
and (9) Sammantha admitted that her conduct constituted child abuse.
Although the prosecutor “urge[d] the jury to draw reasonable inferences
from the evidence,” id., she argued facts that were in evidence, and there
was sufficient evidence to support a conviction on Count 3, see State v.
Fulminante, 193 Ariz. 485, 494 ¶ 28 (1999) (“While each element of the
offense must be established beyond a reasonable doubt, each supporting
fact need not be.”).

¶98            Moreover, Sammantha’s assertion that the State improperly
convicted her on a theory of accomplice liability, for which a jury
instruction was not given, is unfounded because she was not convicted as
an accomplice but as a principal and co-conspirator. The jury was properly
instructed on the elements of child abuse and conspiracy to commit child
abuse and that Sammantha’s mere presence was insufficient to convict her;
and it convicted her on these counts. During closing argument, the
prosecutor argued that “[A.D.] died that night as a result of [Sammantha]
and John working together to abuse her, and to put her in this box.” And
the State maintained this theory throughout the trial—e.g., it argued during
the aggravation phase that Sammantha “was a major participant in the
commission of child abuse that was charged in Count Three; and that
[Sammantha] was recklessly indifferent regarding a person’s life, [A.D.]’s
life.” Thus, the prosecution did not rely on a theory of accomplice liability.5

5       Sammantha’s claim that “the State acknowledged an accomplice
liability instruction was required for child abuse and felony murder–but
hadn’t been given,” is misleading. During a discussion with the trial court
and defense counsel, one prosecutor did opine that an accomplice liability
instruction was or should have been included as a part of the felony murder
instruction, but the other prosecutor contemporaneously and correctly
noted that an attempt instruction was given instead of an accomplice
liability instruction because the State’s theory was that Sammantha killed
A.D.
                                      29
                              STATE V. ALLEN
                             Opinion of the Court

¶99          “View[ing] the facts in the light most favorable to sustaining
the jury verdict and resolving all inferences against [the defendant],”
Stroud, 209 Ariz. at 412 ¶ 6, the record contains substantial evidence to
support Sammantha’s conviction on Count 3, as an equally culpable
participant. No accomplice liability instruction was necessary.

       I. Count 4’s Alleged Duplicity and Sufficiency of Evidence

¶100           Sammantha alleges that Count 4 is legally infirm because
(1) it was duplicitous, (2) its corresponding jury instructions were
insufficient, and (3) the evidence was insufficient to sustain her conviction.
Failure to object to an allegedly duplicitous indictment gives rise to
fundamental error review, Payne, 233 Ariz. at 507–08 ¶ 80, as does counsel’s
failure to object to an allegedly insufficient jury instruction, id. at 516 ¶ 137.

¶101           Count 4 alleged that Sammantha committed child abuse by
forcing A.D. to do backbends for hours. C.J. testified that she, A.D., and
their brother had been rewarded with popsicles for finishing their chores.
Later, C.J. found Sammantha and John in the classroom with A.D., where
they were yelling at A.D. for something related to the popsicle. Later, C.J.
saw A.D. doing wall stands in the living room with Sammantha and John,
which was a standard form of punishment. After going to another room,
C.J. returned to the living room around 7:30 p.m. to find A.D. doing
backbends, which continued while everyone else was at dinner and was
still occurring when C.J. went to bed around 9:00 p.m. C.J. testified that
during this time, A.D. was crying, and that C.J. had never seen A.D.
punished like that before.

¶102          Sammantha’s statements differ from C.J.’s in a few ways:
namely, Sammantha contends that she had A.D. in a backbend position for
only an hour; that she had A.D. and the other children perform various
physical activities with A.D.; that the activities also included jumping jacks
and jogging around the yard; that A.D. was permitted to rest when she was
tired; and that A.D. was also allowed to sit on the floor when she was tired.

              1. Duplicity

¶103         As discussed, supra ¶¶ 79–85, Sammantha was convicted for
child abuse under § 13-3623, which outlines child abuse as a single unified
offense. See West, 238 Ariz. at 489 ¶ 19. Regardless of the means used, the

                                       30
                              STATE V. ALLEN
                             Opinion of the Court

statute creates a single crime of child abuse. See id. at 490 ¶ 21; see also Payne,
233 Ariz. at 508–09 ¶¶ 88–90 (reasoning that whether the child abuse was
committed by failing to feed or provide medical care, it is “only one crime”).
As such, Sammantha is not entitled to jury unanimity regarding “the
precise manner in which the act was committed.” West, 238 Ariz. at 492
¶ 30 (quoting Herrera, 176 Ariz. at 16). Thus, Sammantha’s argument rests
on a flawed premise because the jury’s unanimity was not required as to
the means of Sammantha’s child abuse.

¶104          Sammantha cites State v. Klokic, 219 Ariz. 241, 244 ¶ 12 (App.
2008), for the proposition that an indictment may be duplicitous when its
text “refers only to one criminal act, but multiple alleged criminal acts are
introduced to prove the charge.” But the Klokic court acknowledged that
“in drafting an indictment, the State may choose to charge as one count
separate criminal acts that occurred during the course of a single criminal
undertaking even if those acts might otherwise provide a basis for charging
multiple criminal violations.” Id. ¶ 14. Sammantha overlooks this
exception. She similarly fails to address whether Klokic’s multiple-acts
analysis is even applicable in alternative means cases. See West, 238 Ariz. at
494 ¶ 39 (explaining that in an alternative means case a defendant’s
“reliance on Klokic’s multiple-acts analysis is misplaced”).

¶105          Even if the multiple-acts analysis applies, Sammantha is
incorrect because the backbends, jumping jacks, and wall stands were all
part of a continuous criminal act: child abuse. When, as here, separate
abusive acts against a child are alleged without a reasonable basis for
distinguishing them, and only one count of child abuse is alleged, the jury
is “not required to unanimously agree on the manner of committing child
abuse.” Payne, 233 Ariz. at 508 ¶ 85; see also West, 238 Ariz. at 488 ¶ 13
(requiring the jury to unanimously find the defendant committed the
charged child-abuse offense but not requiring unanimity on the manner of
the abuse).

¶106            Here, the multiple acts alleged to support the child abuse
charge involved the same risk of injury and endangerment and were part
of a single criminal undertaking occurring over the course of one evening;
thus, there was no reasonable basis to distinguish the acts. West, 238 Ariz.
at 494–95 ¶ 40; see also Klokic, 219 Ariz. at 246 ¶ 25 (“[I]t is not reversible
error for a trial court to fail to take curative action in circumstances in which
there is no reasonable basis for distinguishing between the acts admitted

                                        31
                             STATE V. ALLEN
                            Opinion of the Court

into evidence to establish a single charge.”); Payne, 233 Ariz. at 508–09 ¶ 90
(concluding that child abuse is “only one crime” and the defendant “was
not entitled to a unanimous verdict on the manner in which the act was
performed”). Even under a multiple-acts analysis, Count 4 was not
duplicitous.

¶107           Sammantha has failed to demonstrate error, and our
fundamental error analysis ends here. See State v. (Easton C.) Murray,
250 Ariz. 543, 548 ¶ 14 (2021). However, even if error did occur,
Sammantha cannot demonstrate prejudice. See State v. Paredes-Solano, 223
Ariz. 284, 290 ¶ 17 (App. 2009) (“That an indictment is duplicitous does not,
by itself, require reversal; a defendant must prove actual prejudice.”). A
defendant suffers no prejudice from a duplicitous charge where, as here,
she presents the same defense to multiple acts. Cf. Klokic, 219 Ariz. at 249
¶¶ 37–38 (discussing how separate defenses to multiple acts give rise to the
possibility of a non-unanimous verdict); State v. Schroeder, 167 Ariz. 47, 53
(App. 1990) (“All of the acts were basically the same . . . . Defendant’s only
defense was that the acts did not occur. Thus, the jury was left with only
one issue—who was the more credible of the only two witnesses . . . ? [T]he
jury’s verdict here implies that it did not believe the only defense offered.”).
Because Sammantha’s defense to the various acts of child abuse did not
differ among the acts, Sammantha also suffered no prejudice.

              2. Jury Instruction

¶108           Sammantha argues that Count 4’s criminal negligence
instruction was deficient because it failed to define “substantial and
unjustifiable risk” of resultant injury. The trial court’s criminal negligence
instruction tracked the language of A.R.S. § 13-105(10)(d). Therefore, it did
not constitute error. See State v. Rios, 217 Ariz. 249, 251 ¶ 9 (App. 2007)
(finding no error occurred where trial court gave instructions that tracked
express language of governing statutes).

              3. Sufficiency of Evidence

¶109          “In determining the sufficiency of the evidence, we view the
evidence in the light most favorable to sustaining the verdict and resolve
all reasonable inferences against the defendant.” State v. Lopez (Lopez I),
163 Ariz. 108, 112 (1990). The appellate court’s “task is to determine
whether sufficient evidence existed so that a rational trier of fact could have

                                      32
                            STATE V. ALLEN
                           Opinion of the Court

found guilt beyond a reasonable doubt.” Id. And reversal “occurs only
where there is a complete absence of probative facts to support the
conviction.” State v. Soto-Fong, 187 Ariz. 186, 200 (1996) (quoting State v.
Scott, 113 Ariz. 423, 424–25 (1976)). Although a record may contain
conflicting evidence, the jury is tasked with “weigh[ing] the evidence and
determin[ing] the credibility of the witnesses.” State v. Williams, 209 Ariz.
228, 231 ¶ 6 (App. 2004).

¶110         Sammantha’s admissions about her punishments of A.D.
using various calisthenics and C.J.’s testimony about A.D.’s physical
suffering provided sufficient evidence for a reasonable jury to find that
Sammantha was criminally negligent.

      J. Sufficiency of Evidence for Count 1

¶111          Sammantha argues that the evidence was insufficient to
support conviction for felony murder (Count 1). Although Sammantha
rehashes her arguments concerning the sufficiency of the evidence for the
underlying felony, we need not do the same. See supra ¶¶ 92–99. In
addition, Sammantha alleges errors with the State’s use of evidence and
instruction on the elements of felony murder.

¶112          First, Sammantha asserts that the State “invite[d] the jury to
convict [her] for felony murder based in part on acts comprising Count 4.”
Contrary to Sammantha’s claim, the Count 4 evidence—showing that
Sammantha and John forced A.D. to engage in physical punishment for
several hours prior to placing her in the box—was also direct and
circumstantial evidence that John and Sammantha were working together,
as equally culpable participants, when they subsequently locked A.D. in the
box as alleged in Count 3. Thus, this evidence was relevant to, but not
dispositive of, her convictions on Counts 1 and 3.

¶113          Next, Sammantha contends the State failed to prove causation
for the felony murder charge, and that the jury was not instructed on that
element. Specifically, Sammantha argues that “to satisfy felony murder’s
‘independent element of causation, . . . the evidence had to show that
[hyperthermia], malnutrition, dehydration and/or bruising and abrasions
caused [A.D.’s] death.’”



                                     33
                             STATE V. ALLEN
                            Opinion of the Court

¶114           Felony murder’s independent causation element required the
State to prove only that “‘in the course of and in furtherance of’ an
enumerated felony, including child abuse, that defendant ‘causes the death
of any person.’” State v. Bennett, 213 Ariz. 562, 567 ¶ 23 (2006) (quoting
A.R.S. § 13-1105(A)(2)). Section 13-203(A) provides that “[c]onduct is the
cause of a result” if (1) “[b]ut for the conduct the result in question would
not have occurred” and (2) “[t]he relationship between the conduct and
result satisfies any additional causal requirements imposed by the statute
defining the offense.” And “death is in furtherance of an underlying felony
if the death resulted from an action taken to facilitate accomplishment of
the felony.” Burns, 237 Ariz. at 21 ¶ 77 (quoting (Barry L.) Jones, 188 Ariz. at
397). Thus, proving felony murder required the State to establish that
Sammantha committed child abuse and that the abuse caused A.D.’s death.
See Bennett, 213 Ariz. at 568 ¶ 28. The State was not required to show that
every result of the abuse—hyperthermia, malnutrition, dehydration,
bruising, and abrasions—was also the cause of A.D.’s death.

¶115           Here, the evidence established that Sammantha—acting with
John—intentionally and knowingly committed child abuse by allowing
A.D. to be forced into the box, blocking the only exit to the room while John
obtained the lock, leaving A.D. alone inside the box in a hot room, and then
failing to release her after she and John went to bed. Sammantha does not
dispute that A.D.’s overnight confinement caused her death. Moreover,
Sammantha’s concealment of the crime and untruthfulness established
consciousness of guilt. See, e.g., State v. Weible, 142 Ariz. 113, 116 (1984)
(“[C]oncealment after a crime . . . bears on the issue of the defendant’s
consciousness of guilt.”); Fulminante, 193 Ariz. at 494 ¶ 27 (explaining that
the “[d]efendant made several false, misleading, and inconsistent
statements to police, other witnesses, and his wife—showing consciousness
of guilt”). Therefore, the evidence was sufficient to prove that Sammantha
(1) intentionally or knowingly caused A.D. to suffer physical injury, or
permitted her to be injured or placed in a situation where her health would
be endangered while she was in her care or custody, see § 13-3623(A), and
(2) caused A.D.’s death in the course of and in furtherance of abusing her,
see § 13-1105(A)(2).

¶116          Finally, Sammantha claims that the jury was not properly
instructed on felony murder’s causation element. But the instructions
properly mirrored the statutory language of § 13-1105(A)(2), see Rios, 217
Ariz. at 251 ¶ 9, and Sammantha’s reliance on State v. Schad, 142 Ariz. 619

                                      34
                             STATE V. ALLEN
                            Opinion of the Court

(1984) is misplaced. In Schad, the trial court erroneously allowed the jury to
convict the defendant of felony murder without providing a jury
instruction for the elements of the predicate felonies. Id. at 620–21. Here,
the jury received proper instruction on the predicate felony of child abuse
and on the elements of felony murder. Moreover, as already addressed,
supra ¶¶ 98–99, Sammantha’s claim that the jury should have been
instructed on accomplice liability fails.

       K. Absence of Jury Instruction on the Lesser-Included Offenses to
          Count 1

¶117         Sammantha alleges that the trial court violated the Eighth
Amendment by failing to instruct the jury on a lesser-included offense of
felony murder. Because Sammantha did not request this instruction, we
review only for fundamental error. See State v. Henderson, 210 Ariz. 561, 567
¶ 19 (2005).

¶118          Count 1 charged felony murder predicated on child abuse as
alleged in Count 3. Sammantha argues that, because the felony murder
count was predicated on the child abuse alleged in Count 3, the “lesser-
included offense” of child abuse was “wholly subsumed” within the felony
murder charge; thus, she argues, the jury should have been instructed on
child abuse in the felony murder jury instruction itself. 6

¶119           Contrary to Sammantha’s claim, “[i]t is well established that
no lesser included offense to felony murder exists because the mens rea
necessary to satisfy the premeditation element of first degree murder is
supplied by the specific intent required for the felony.” LaGrand, 153 Ariz.
at 30; see also (Robert W.) Murray, 184 Ariz. at 34 (“[T]here are no lesser
included offenses of felony murder. . . .”); State v. Krone, 182 Ariz. 319, 323
n.6 (1995) (“In a pure felony murder case, no lesser included instruction is
necessary because felony murder includes no lesser offense.”).
Accordingly, “[w]here no lesser included offense exists, it is not error to


6     Allen’s insistence that Beck v. Alabama, 447 U.S. 625 (1980),
commands a different result has already been addressed. See State v.
LaGrand, 153 Ariz. 21, 30 (1987) (“[W]e have already explained at length
why Beck is inapposite to Arizona law.”).



                                      35
                             STATE V. ALLEN
                            Opinion of the Court

refuse the instruction.” LaGrand, 153 Ariz. at 30. There was no error in
failing to instruct the jury on a non-existent, lesser-included offense.

       L. Absence of Jury Instruction on the Lesser-Included Offenses to
          Count 5

¶120          Initially, Sammantha contended that the trial court failed to
instruct the jury on the lesser-included offenses of Count 5, but later
conceded that she invited the error.

¶121          During a discussion on jury instructions, defense counsel
requested that—in regard to Count 5—the jury be instructed pursuant to
§ 13-3623(A)–(B), both under circumstances (1) likely to produce serious
injury or death and (2) other than those likely to produce death or serious
physical injury. However, counsel asserted that an instruction on the lesser
forms of child abuse, including reckless and negligent, was unnecessary:

       MR. CURRY: With respect to Count Five, by my right, if it
       happened it was intentional or knowing. But she’s entitled to
       a lesser-included offense instruction on circumstances other
       than those likely to produce death or serious physical injury.

       THE COURT: Okay. So with respect to Count Five, you’re not
       asking that the jury be advised of lessers of reckless or
       negligent, but you want them to have the option of finding
       intentional or knowing under circumstances other than those.

       MR. CURRY: Correct.

The court instructed the jury accordingly, and the jury convicted
Sammantha of intentional or knowing child abuse under circumstances
likely to cause death or serious physical injury.

¶122          Sammantha affirmatively invited the alleged error and, thus,
is precluded from raising it on appeal. See State v. Logan, 200 Ariz. 564, 566
¶ 11 (2001) (“The purpose of the [invited error] doctrine is to prevent a party
from ‘injecting error in the record and then profiting from it on appeal.’”
(quoting State v. Tassler, 159 Ariz. 183, 185 (App. 1988))); State v. Musgrove,
223 Ariz. 164, 167 ¶¶ 8–9 (App. 2009) (finding the doctrine applied where
the defendant “informed the trial court that he did not want a lesser

                                      36
                              STATE V. ALLEN
                             Opinion of the Court

included offense instruction, implicitly agreeing with the state that the
evidence did not support such an instruction”).

       M. Admission of Photographs

¶123           Sammantha alleges that the trial court erred in admitting
certain irrelevant and inflammatory photographs. Because Sammantha did
not object to admission of the photos during trial, we review this issue for
fundamental error only. See Henderson, 210 Ariz. at 567 ¶ 19.

¶124         Sammantha moved in limine to preclude certain “gruesome”
photographs as lacking probative value “because they [would] not be used
to prove or disprove an issue that [was] disputed,” as “the cause and
manner of death [were] not contested.” The State contended that the
photographs were admissible to illustrate the abuse, death, and autopsy of
A.D., and to show the scene of the crime and aid the jury in determining
whether a murder happened.

¶125             The court instructed the defense to object at trial if there was
a gruesome photograph it wished to exclude from evidence. At trial, when
the State moved to admit all of the photographs, the court asked the defense
if it objected, the defense answered that it did not, and all photographs were
admitted. On appeal, Sammantha challenges admission of the photographs
of A.D.’s body, the box with its measurements, and A.D.’s body with its
measurements.

¶126          “Trial courts have broad discretion in admitting
photographs.” Burns, 237 Ariz. at 19 ¶ 60. A three-part test determines
whether photographs of a murder victim are admissible: “whether the
photograph is relevant, whether it has ‘the tendency to incite passion or
inflame the jury,’ and its probative value versus its potential to create unfair
prejudice.” Id. ¶ 61 (quoting (Robert W.) Murray, 184 Ariz. at 28). The
photographs here satisfy this standard.

¶127          The photographs of A.D.’s body are relevant because “[a]
photograph of the deceased in any murder case is relevant to assist a jury
in understanding an issue because the fact and cause of death are always
relevant in a murder prosecution.” Id. ¶ 62. Photographs of a victim’s body
may be introduced for several reasons, including:


                                       37
                             STATE V. ALLEN
                            Opinion of the Court

       to prove the corpus delicti, to identify the victim, to show the
       nature and location of the fatal injury, to help determine the
       degree or atrociousness of the crime, to corroborate state
       witnesses, to illustrate or explain testimony, and to
       corroborate the state’s theory of how and why the homicide
       was committed.

Chapple, 135 Ariz. at 288. Indeed, we have said that “[i]f any of these
questions is contested, either expressly or implicitly, then the trial court
may find that the photographs have more than mere technical relevance,”
and the trial court may admit them “notwithstanding a tendency to create
prejudice” because they have bearing on a contested issue. Id. Thus, “[a]s
long as the photograph has some probative value it is admissible even if
inflammatory.” State v. Clark, 126 Ariz. 428, 433 (1980).

¶128           Relying on State v. Bocharski, 200 Ariz. 50 (2001), Sammantha
claims that the photographs were “wholly irrelevant” because the cause of
death, and the fact that A.D. died while in the box, were uncontested; thus,
she alleges that the photographs were introduced merely to inflame the
passions of the jury. In Bocharski, we reiterated that if the consequence of a
fact is uncontested by the defendant “then a relevant exhibit’s probative
value may be minimal. Under such circumstances, gruesome photographs
may ‘have little use or purpose except to inflame,’ and their prejudicial
effect can be significant.” Id. at 56 ¶ 23 (quoting Chapple, 135 Ariz. at 288).
There, we found that the trial court had improperly admitted photographs
of the victim’s skull—with its top and contents removed and a metal rod
going through an opening to the inside—because “they had little tendency
to establish any disputed issue in the case” and the prosecution did not elicit
testimony about the angles of the wounds, which was the purported basis
for admitting the images. Id. at 55 ¶ 20, 56 ¶¶ 25–27.

¶129          Here, the State introduced the photos to illustrate and
corroborate A.D.’s abuse, her death and autopsy, and the scene of the
crime—making them, unlike the photos in Bocharski, relevant to prove the
central contested issues in the case: that A.D. was abused, the injuries were
not the result of an accident, and that Sammantha’s actions led to A.D.’s
death. Moreover, Dr. Keen utilized many of the photographs during his
expert testimony, further bolstering their relevance. See State v. (Danny L.)
Jones, 185 Ariz. 471, 485 (1996) (“These photographs were relevant to
illustrate the medical examiner’s testimony, to show the cause of [the

                                      38
                             STATE V. ALLEN
                            Opinion of the Court

victims’] deaths and the similarities of their injuries, and to refute
defendant’s claim that another person killed [one of the victims].”); State v.
Eastlack, 180 Ariz. 243, 257 (1994) (to same effect). Thus, the State relied
upon the photographs here to corroborate testimony, unlike in Bocharski
where the court admitted the photos to show the angles of the wounds but
“the prosecutor did not elicit testimony concerning these angles or their
significance.” 200 Ariz. at 56 ¶ 26.

¶130          Because the photographs were admitted to prove contested
issues and corroborate expert testimony, they had probative value and
were admissible despite any incidental inflammatory effect. See Burns,
237 Ariz. at 19 ¶ 62 (“Although the photographs are gruesome, and thus
had some potential to inflame the jury, their probative value outweighs any
danger of unfair prejudice.”).

       N. Enmund/Tison Finding

¶131          Sammantha argues the jury’s Enmund/Tison finding was
erroneous because the jury was misled by the State, and the evidence was
insufficient to support either basis for this finding.         We review
Sammantha’s claims that insufficient evidence supported the jury’s
findings during the aggravation phase for substantial evidence, viewing the
evidence in the light most favorable to sustaining the jury verdict. Allen,
248 Ariz. at 358 ¶ 11.

              1. Enmund/Tison

¶132          The Eighth Amendment protects against punishments that
are greatly disproportional to the offense charged. Id. at 358 ¶ 8. During
the aggravation phase of a felony murder trial—before the death penalty
can be imposed—the jury must make an Enmund/Tison finding. Id. ¶ 9.
Such a finding requires that one or both of two tests be satisfied. Id. Under
Enmund, the jury must find that the defendant killed, attempted to kill, or
intended a killing take place. Id. (citing Enmund v. Florida, 458 U.S. 782, 797
(1982)). Alternatively, under Tison, the jury must find that the defendant
(1) was “a major participant in the underlying felony” and (2) acted “with
reckless indifference to human life.” Id. (citing Tison v. Arizona, 481 U.S.




                                      39
                             STATE V. ALLEN
                            Opinion of the Court

137, 158 (1987)). 7 Here, the court instructed the jurors that it would impose
a life sentence unless they found either that Sammantha killed A.D. or was
a major participant in the child abuse against A.D. and was recklessly
indifferent to her life. The court explained that “[e]ach of you must find
that at least one factor has been proven, but you all need not find that it is
the same factor.” As in Allen, the verdict form asked jurors to indicate their
individual votes on each factor. The jury was divided in its Enmund/Tison
finding, with eight jurors finding Sammantha “killed” and four jurors
finding she “was a ‘major participant’ in the commission of child abuse and
was ‘recklessly indifferent’ regarding a person’s life.”

¶133          In John’s case, he contested the sufficiency of the evidence
underlying the Enmund/Tison finding, but whether the jury was required
to unanimously make that finding under a single theory was not before us.
See id. at 358–59 ¶¶ 11–12. Perhaps as a consequence, we might have
overstated the scope of an appropriate Enmund/Tison finding by noting
that if jurors were divided on how Enmund/Tison was satisfied,
“substantial evidence must exist for both findings.” Id. ¶ 11. No Arizona
case has decided this issue. We now explicitly address whether a jury must
be unanimous in deciding how the Enmund/Tison finding is satisfied to
qualify a defendant for the death penalty.

¶134          We have stated that “jurors may . . . reach a verdict based on
a combination of alternative findings.” Dann, 220 Ariz. at 367 ¶ 79. For
example, the jury need not be unanimous as to whether a first degree
murder was premeditated or felony murder. See (Fabio E.) Gomez, 211 Ariz.
at 498 ¶ 16 n.3 (“As to the first degree murder conviction, six jurors found
premeditation and six found felony murder.”). The issue here is whether
the Enmund/Tison finding could similarly be satisfied by alternate findings.

7     As a preliminary matter, Sammantha contends Enmund/Tison was
inapplicable because the standard “doesn’t apply unless one is convicted as
an accomplice” and the jury was not instructed on accomplice liability.
However, it is well-established that the Enmund/Tison inquiry applies in
felony murder cases where there is more than one participant in the
underlying felony. See, e.g., Allen, 248 Ariz. at 358 ¶¶ 8–9; Forde, 233 Ariz.
at 567–68 ¶¶ 97–98; State v. Bearup, 221 Ariz. 163, 170–72 ¶¶ 32–43 (2009).
At the aggravation phase when the jury instruction was given, Sammantha
had already been convicted of felony murder, so the Enmund/Tison inquiry
applied.
                                     40
                             STATE V. ALLEN
                            Opinion of the Court


¶135            In Tison, the Supreme Court held that “major participation in
the felony committed, combined with reckless indifference to human life, is
sufficient to satisfy the Enmund culpability requirement.” 481 U.S. at 158.
Thus, Enmund established the initial culpability requirement—that the
defendant killed, attempted to kill, or intended to kill the victim—in 1982,
and in 1987 Tison created a lesser standard that satisfies Enmund’s
culpability requirement. See People v. Banks, 351 P.3d 330, 338 (Cal. 2015)
(“The defendants’ actions in [Tison] and [Enmund] represent points on a
continuum. Somewhere between them, at conduct less egregious than the
Tisons’ but more culpable than Earl Enmund’s, lies the constitutional
minimum for death eligibility.” (internal citations omitted)); id. at 343
(referring to Tison’s required mental state, reckless indifference to human
to life, as a “lesser standard” than Enmund’s intent requirement). As such,
proof of juror unanimity as to which standard individual jurors found
satisfied is not required. See Dann, 220 Ariz. at 366 ¶ 75 (holding “no
violation of Arizona law or denial of due process resulted when the court
did not submit a separate Enmund/Tison verdict form to the jury” because
the jury was properly instructed on the law and is presumed to have
followed the instructions); Perez v. State, 919 So. 2d 347, 367 (Fla. 2005).
Thus, a better articulation of the standard on review when a jury was
divided on its Enmund/Tison finding is that substantial evidence must exist
such that it satisfies either the Enmund or the Tison standard. The trial court
here correctly instructed the jury in this regard; it had no need to ask jurors
to specify how they decided the requirement was met. Trial courts should
remove this unnecessary language from verdict forms in future cases.

              2. Enmund

¶136           Sammantha argues that the Enmund jury instruction was
constitutionally defective because the jury was not instructed that “killed”
means personally killed. Relying on this interpretation, Sammantha claims
the jury’s finding that she killed A.D. was insufficient as a matter of law and
factually unsupported.

¶137          In Enmund, the Supreme Court concluded that the Eighth
Amendment does not permit the death penalty to be imposed on someone
who “aids and abets a felony in the course of which a murder is committed
by others but who does not himself kill, attempt to kill, or intend that a
killing take place or that lethal force will be employed.” 458 U.S. at 797.

                                      41
                              STATE V. ALLEN
                             Opinion of the Court

There, the defendant was a getaway driver waiting outside during the
robbery where the killings took place. Id. at 788. Under those
circumstances, the Court reasoned imposing the death penalty would
violate the Eighth and Fourteenth Amendments. Id.

¶138            This Court has interpreted Enmund’s “killed” requirement to
be satisfied if the defendant actually kills the victim—i.e., death results from
his or her actions—regardless of the defendant’s intent. See Allen, 248 Ariz.
at 359 ¶ 12. Presence throughout, along with intentional participation in
the killing, also supports this finding. See State v. Gillies, 135 Ariz. 500, 515
(1983). In John’s case, this Court found substantial evidence supported the
Enmund finding because “[h]e told [A.D.] to get inside a plastic box that was
twenty-one inches shorter than her, shut the lid, placed a lock on it to
prevent her escape, kept the only key, and left her there unsupervised while
he went to bed.” Allen, 248 Ariz. at 359 ¶ 12. Because A.D. ultimately
suffocated as a result of those actions, sufficient evidence supported the
jury’s finding that John actually killed A.D. Id.

¶139          Here, although John and Sammantha’s acts were different, the
substantial evidence lens requires only enough evidence that a reasonable
person could accept as sufficient to prove the defendant’s guilt. The facts
of this case are unlike a more straightforward felony murder scenario
involving an identifiable killer—e.g., a triggerman—and a killing resulting
directly from his or her actions. A.D. was “killed” when she suffocated.
John may have locked the box, but Sammantha was one of two adults in the
room who participated in the punishment of placing her in it. The evidence
also supports that Sammantha blocked A.D.’s only escape from the room
while John retrieved the lock. Both John and Sammantha went to bed,
leaving A.D. in the box where she suffocated. It was reasonable for the jury
to conclude that Sammantha killed A.D.

              3. Tison

¶140           Sammantha contends that her “passive conduct” was legally
insufficient to meet Tison’s “major participant” requirement. In Tison, the
Court refused “to precisely delineate the particular types of
conduct . . . warranting imposition of the death penalty.” 481 U.S. at 158.
The underlying felony in Tison was kidnapping, and the defendants’
participation included assisting the killers in their escape from prison,
flagging down the victims’ car, and standing by idly as the murders

                                       42
                             STATE V. ALLEN
                            Opinion of the Court

occurred. Id. at 151–52. To distinguish Enmund factually, the Tison Court
stated that “[f]ar from merely sitting in a car away from the actual scene,”
the current defendants were actively involved and “present during the
entire sequence of criminal activity culminating in the murder.” Id. at 158.

¶141          In Arizona, the major participant requirement has been
satisfied by planning and active participation in the felony. See, e.g., Forde,
233 Ariz. at 567 ¶ 98 (planning and executing burglary and robbery
resulting in murders was sufficient). In Bearup, the defendant was a major
participant where he held a knife to prevent the victim from leaving during
a kidnapping, even though he did not participate in the baseball bat beating
that ultimately killed the victim. 221 Ariz. at 170–71 ¶¶ 34–35. The
distinction between participation in the “killing” and participation in the
underlying felony is key in evaluating this prong. It is Sammantha’s major
participation in the underlying felony—i.e., the child abuse as charged in
Count 3—that satisfies this prong.

¶142         Here, as in Tison, it is not disputed that Sammantha was
present throughout the sequence of child abuse that led to A.D.’s death, and
that she admitted to standing by the door in the classroom with A.D. while
John went to get the padlock from outside. The jury heard Sammantha and
John’s candid conversation where he implied that he lied to police to
minimize her involvement. In that same recording, Sammantha says, “I
think the only thing they’re going to nail me with is child abuse.” When
John was questioning how police discovered they were punishing A.D. in
the box, Sammantha said “[i]t’s not a lie.”

¶143           The evidence shows that, like the defendant in Bearup,
Sammantha’s presence during the abuse was intended to prevent A.D. from
leaving the room. She stayed with A.D. while John went to get the padlock,
and although she may not have been wielding a knife like the defendant in
Bearup, she was an adult presence preventing A.D. from leaving the room
to avoid her final punishment. We can only speculate about A.D.’s fate had
Sammantha not been present, but it was not unreasonable for the jury to
find that she was a major participant in locking A.D. in the box overnight.
Hence, the jury convicted Sammantha on the predicate child abuse
(Count 3) and on conspiracy to commit the abuse alleged in Count 3
(Count 2). Sammantha’s argument that her role in the child abuse was too
“passive” to make her a major participant is unavailing, especially when
viewed in the light most favorable to sustaining the jury’s finding.

                                      43
                             STATE V. ALLEN
                            Opinion of the Court


¶144          The second prong of the Tison test requires that the defendant
acted with reckless indifference to human life. “[K]nowingly engag[ing] in
criminal activities known to carry a grave risk of death” supports a finding
of reckless indifference. State v. Lacy, 187 Ariz. 340, 351 (1996) (quoting
Tison, 481 U.S. at 157). In Forde, we found that entering a home at night with
armed men who were known to be motivated to kill, even if the defendant
herself intended only to rob the victims, demonstrated such knowledge.
233 Ariz. at 568 ¶¶ 99–101; see also Ellison, 213 Ariz. at 135 ¶ 73 (finding
reckless indifference when defendant participated in burglary). In Bearup,
this threshold was satisfied where the facts suggested that the defendant
later became aware that the victim’s life was in danger due to either his
actions or the actions of his friends who were engaging in the victim’s
beating even if he was initially unaware of the risks. 221 Ariz. at 172 ¶¶ 41–
43.

¶145          Sammantha cites Lacy to support her argument that her
actions were insufficient to satisfy Tison’s reckless indifference prong. In
Lacy, this Court clarified that mere presence at the time of the murder and
failure to render aid is not enough to impose the death penalty. 187 Ariz.
at 351. There, the evidence established that, at most, the defendant “stole a
microwave after one of the murders and did nothing to prevent either
victim’s death.” Id. at 352. We also noted that a reckless indifference
finding is problematic when “there are multiple suspects, no eyewitnesses,
and minimal physical evidence.” Id.

¶146          Here, the record supports the jury’s conclusion that
Sammantha acted with reckless indifference to human life. Although her
undisputed presence and failure to render aid are insufficient standing
alone, the evidence supports the conclusion that she knew she was
engaging in activities that carried a grave risk of death to A.D. It is
undisputed that Sammantha went to bed knowing that A.D. was still in the
locked, hot box. The jury heard Sammantha say to John in their candid
conversation, “I didn’t even wake up to go unlock it and I thought about
it.” Sammantha told McKay she did not allow her own children to play in
the box for fear of injury. The size of the box and heat in the room alone
support the ineluctable inference that A.D.’s confinement created a risk to
her life. The fact that Sammantha expressed regret for not releasing A.D.
from the box also demonstrates her subjective knowledge of the danger.
Moreover, although we conclude that there is substantial evidence to

                                     44
                             STATE V. ALLEN
                            Opinion of the Court

support the jury’s “reckless indifference to human life” finding, we note the
jury’s guilty verdict on Count 3’s child abuse charge required it to find that
Sammantha intentionally or knowingly committed the offense “[u]nder
circumstances likely to produce death or serious physical injury,” § 13-
3623(A), which would more than satisfy the “reckless indifference to
human life” finding. On this record, it is only logical that the eight jurors
who found that Sammantha actually killed A.D. also would have found that
she at least recklessly disregarded A.D.’s life.

¶147          Given the unusual facts of this case, it is worth noting that,
unlike Lacy, this was not simply a failure to render aid to a dying victim;
Sammantha actively participated in A.D.’s punishment and her failure to
release A.D. from the box before she suffocated was what killed her. To
characterize Sammantha’s actions as mere presence or a simple failure to
render aid in a life-threatening situation mischaracterizes the facts. Lacy
does not support Sammantha’s claim.

¶148          Finally, Sammantha claims the State impermissibly
referenced Count 4, which was not the underlying felony, and implied that
Sammantha was vicariously liable for John’s conduct. Sammantha cites to
the prosecutor’s closing argument during the aggravation phase as
improper and misleading but does not point to any particular statement.
Contrary to her assertion, the State explained that Count 3 was the
underlying felony of the murder, and directed the jury to Sammantha’s
actions in making this finding—e.g., the prosecutor said “[t]he second
factor you may consider is the degree to which the Defendant participated
in the felony” and “[s]o, it is the Defendant, not John Allen who is directing
[A.D.’s] abuse . . . .” Because the jury was properly instructed and no
improper reference occurred, there was no error.

¶149           We deny relief because there was substantial evidence to
satisfy both the Enmund and Tison standards for culpability.

       O. Aggravating Circumstances

¶150           Sammantha challenges the jury’s aggravating circumstances
findings for the felony murder charge (Count 1) as insufficient or erroneous
on several grounds. First, the “especially cruel, heinous or depraved”
aggravating factor finding lacked the necessary accomplice liability
instruction, the evidence was insufficient, and it should not have applied

                                     45
                            STATE V. ALLEN
                           Opinion of the Court

because A.D.’s death was unintended. Second, the “prior serious offense”
aggravating factor finding was insufficient as a matter of law. Third, the
court erred in denying her request for an evidentiary hearing on the
constitutionality of the capital sentencing scheme—i.e., the aggravating
factors. We review the adequacy of the jury’s aggravating circumstances
findings for “an abuse of discretion and will uphold it if substantial
supporting evidence exists.” Allen, 248 Ariz. at 361 ¶ 22.

¶151           Before establishing a defendant’s eligibility for the death
penalty, the trier of fact must find one or more aggravating circumstances.
A.R.S. § 13-751(E). During the aggravation phase, the jury instructions
listed the following aggravating circumstances as alleged by the State:

      1. The defendant was previously convicted of a serious
         offense, either preparatory or completed.

      2. The defendant committed the offense in an especially
         cruel, heinous or depraved manner.

      3. The Defendant was an adult at the time the offense was
         committed and the murdered person was under fifteen
         years of age.

See § 13-751(F). The jury unanimously found that all three factors were
proven beyond a reasonable doubt.

             1. Aggravating Factor (F)(6): “Heinous, Cruel or Depraved”

¶152          Sammantha first argues that the jury was improperly
instructed because it did not have an accomplice liability instruction when
it considered this factor. “We review the trial court’s decision to refuse a
requested instruction for an abuse of discretion.” Payne, 233 Ariz. at 515
¶ 136. At trial, Sammantha requested that the jury be given the standard
“Capital Case 1.0.1—Accomplice Liability” jury instruction. The State
responds that its theory was not that she was an accomplice but instead was
“an active, equally culpable co-conspirator.” The requested jury instruction
states:

      In the phase where you found the defendant guilty of first-
      degree murder, you were instructed that a defendant can be

                                    46
                             STATE V. ALLEN
                            Opinion of the Court

       criminally responsible for actions of the defendant’s
       accomplices. Those instructions regarding accomplices apply
       only to that phase; they do not apply in the current phase of
       the trial, or in any later phase that might occur.

       In the current phase of the trial, the actions of other
       individuals are not attributed, or imputed, to the defendant.
       Your determination of whether or not the State has proved an
       aggravating circumstance must be based on the defendant’s
       own actions and own mental state. This determination must
       be based only on what the defendant did, what the defendant
       intended, what the defendant knew would happen, or what
       the defendant was reasonably certain would happen.

Rev. Ariz. Jury Inst. (Crim.) Capital Case 1.0.1, at 592 (5th ed. 2019).

¶153           The “Use Note” to this instruction says it should be given only
where “evidence shows that there was an accomplice involved.” Id.
Because the jury was not instructed on accomplice liability during the guilt
phase, the first paragraph of this instruction was inapplicable and may have
been confusing. Given that the State’s theory was not that Sammantha was
John’s accomplice, this jury instruction as a whole was unnecessary because
it serves to refocus the jury on the defendant’s conduct and mental state—
something that would only be necessary if it had considered accomplice
liability during the guilt phase. Thus, the omission of this instruction was
not error.

                     a. Cruelty

¶154           “A murder is especially cruel if the jury finds ‘the victim
consciously suffered physical or mental pain and that the defendant knew
or should have known that the victim would suffer.’” Allen, 248 Ariz.
at 359–60 ¶ 17 (quoting State v. Sanders, 245 Ariz. 113, 126 ¶ 43 (2018)). The
first part of the cruelty inquiry focuses on the “physical and mental
suffering of the victim during the murder.” State v. (Doris) Carlson, 202 Ariz.
570, 581 ¶ 41 (2002). Sammantha contends that the State did not meet its
burden because it presented no evidence A.D. consciously suffered physical
or emotional pain. The State responds that the record is replete with
evidence describing the nature of the punishment and A.D.’s injuries as she


                                      47
                              STATE V. ALLEN
                             Opinion of the Court

presumably struggled to free herself from the box where she ultimately
asphyxiated.

¶155            Because this factor focuses on the victim’s experience, this
Court’s explanation in John’s case as to why substantial evidence supported
a finding of especial cruelty subsumes Sammantha’s arguments in their
entirety. See Allen, 248 Ariz. at 361–62 ¶¶ 23–30. With no obvious
exception, the substantial evidence discussed in John’s case was also
presented to the jury in this case. The jury here could have reasonably
found that “A.D. suffered physical pain by being stuffed inside a hot,
cramped box in an uncomfortable position that restricted her movements
and breathing after already suffering muscle fatigue from her prior
punishments.” Id. at 361 ¶ 26. Although a finding of physical pain alone
would be sufficient, the jury could also have reasonably found A.D.
suffered mental anguish when she “tried to ease her breathing by escaping
the box . . . and panicked when she could not do so.” Id. at 361 ¶ 27. Thus,
substantial evidence supported this finding.

¶156           Sammantha also argues the instructions were deficient in
permitting the jury to consider an objective standard for this factor’s mental
state requirement—i.e., the finding could either be that Sammantha knew
or should have known that A.D. would suffer. As the State correctly notes,
this Court has approved the objective language used in the jury instructions
in this case. Sanders, 245 Ariz. at 126 ¶ 43; see also (Doris) Carlson, 202 Ariz.
at 582 ¶ 44 (“Foreseeability in connection with the cruelty factor has been
based on an objective rather than subjective standard.”). Thus, giving an
objective standard to the jury was not error.

¶157          However, even using an objective standard, Sammantha
argues that the mental state required for this finding could not be satisfied
because A.D.’s death was an “unintended consequence” of the underlying
felony. She cites (Doris) Carlson to support this argument and further
contends that the “should have known” standard violates the Eighth
Amendment. However, Sammantha quotes (Doris) Carlson out of context
and ignores that it was an accomplice liability case. There, in assessing the
mental state requirement for this factor, we stated that “[i]n capital cases
involving accomplices, a better test than mere foreseeability of suffering is a
finding that the defendant intended that the murder be committed in such
a manner as to cause the victim to suffer or, absent intent, knew it would be
so.” (Doris) Carlson, 202 Ariz. at 583 ¶ 47 (emphasis added). The facts of

                                       48
                             STATE V. ALLEN
                            Opinion of the Court

that case prompted our assessment of the required mental state because the
defendant there “was not present during [the] commission of the crime, did
not supply the murder weapon, and was not involved in planning the
details or method of murder,” but rather was charged as an accomplice. Id.
In John’s case, we rejected an argument very similar to Sammantha’s
argument here:

       [John] contends that like the Carlson defendant, he was an
       accomplice to the murder and, therefore, the trial court erred
       by not instructing the jury it could only find especial cruelty
       if he subjectively intended that A.D. suffer or was reasonably
       certain that would occur. We disagree. As we observed in
       [Payne, 233 Ariz. at 516 ¶ 143], Carlson analyzed the mental
       state of an accomplice who did not witness the murder. Here,
       as with the defendant in Payne, [John] directly participated in
       the murder. [John] locked A.D. in the box himself and ensured
       she remained inside by padlocking the box shut, keeping the
       only key, and leaving A.D. unsupervised while he went to
       bed. This case does not involve acts unwitnessed by an
       accomplice, and therefore Carlson is inapposite.

Allen, 248 Ariz. at 360 ¶ 21. Similarly, in Payne, we rejected an argument
that a negligent state of mind is insufficient to satisfy this factor. 233 Ariz.
at 516–17 ¶¶ 142–44. There, the defendant locked his own children in a
closet and allowed them to starve to death. Id. at 516 ¶ 144. We found that
even though the deaths may not have been intentional, the foreseeable
suffering of the victims satisfied the required mental state. See id. at 516–17
¶ 144. Notably, the defendant there also relied on Carlson, and we also
found that it was “inapposite” because it “was analyzing the mental state
for the unobserved acts of an accomplice.” Id. at 516 ¶ 143.

¶158          Thus, the standard is whether Sammantha knew or should
have known A.D. would suffer. Like the defendant in Payne, even if
Sammantha did not in fact know, she should have known that locking a
child in a box much smaller than her in a hot room would cause suffering.
It was not only foreseeable from a commonsense perspective, but suffering
was the reason for the punishment. Because the State did not have to prove
that Sammantha subjectively knew or intended A.D. would suffer, we deny
relief.


                                      49
                              STATE V. ALLEN
                             Opinion of the Court

                      b. Heinous or Depraved

¶159           A murder is especially heinous or depraved when—focusing
on the defendant’s state of mind—the factfinder determines it was
senseless, the victim was helpless, and the defendant maintained a
caregiver relationship with the victim. See Allen, 248 Ariz. at 363 ¶ 36.
Sammantha argues that the caregiver prong of this test was not met, and
that the jury instructions unconstitutionally expanded State v. Gretzler, 135
Ariz. 42 (1983), 8 by allowing the jury to conclude that a cousin relationship
was sufficient. Sammantha once again relies on Carlson to support her
assertion that this factor should not be expanded to other family members.
There, we cautioned against expanding the Gretzler factors, reasoning that
“[c]ontinual case-by-case expansion of these factors would lead to serious
constitutional problems in view of the constitutional mandate to avoid
arbitrary imposition of the death penalty.” (Doris) Carlson, 202 Ariz. at 585
¶ 55. Thus, we concluded that the familial relationship of an adult woman
who hired someone to kill her mother-in-law who did not live with her was
insufficient. Id. at 574–75 ¶¶ 2–8, 584–85 ¶¶ 55–56.

¶160           Contrary to Sammantha’s assertion, however, whether a
caregiver relationship exists does not hinge on the degree of familial
relationship; instead, we look to the trust the child had in the caregiver.
Allen, 248 Ariz. at 364 ¶¶ 39–40; see also State v. Styers, 177 Ariz. 104, 115–16
(1993) (finding depravity when babysitter killed the child he cared for). In
John’s case, the following evidence supported this finding: John and A.D.
lived in the same house; he took part in decisions regarding her welfare; he
disciplined her; and, importantly, A.D. had stopped trying to avoid
punishment in the box because she knew John or Sammantha would
eventually let her out. Allen, 248 Ariz. at 364 ¶ 40. The evidence at trial


8      “The heinous and depraved portion of the (F)(6) aggravator focuses
on the defendant’s state of mind at the time of the crime. However, the
inquiry concentrates on the defendant’s mental state as evidenced through
her actions. The factors used to establish a heinous and depraved state of
mind are (1) relishing the killing, (2) commission of gratuitous violence,
(3) mutilation of the victim, (4) senselessness of the killing, and
(5) helplessness of the victim.” (Doris) Carlson, 202 Ariz. at 583–84 ¶ 51
(internal citations omitted) (describing the five “Gretzler factors”). This list,
however, is not exhaustive. Riley, 248 Ariz. at 183 ¶ 101.

                                       50
                              STATE V. ALLEN
                             Opinion of the Court

showed that Sammantha lived in the same house with A.D. as part of an
extended family, Sammantha admitted that she assisted with A.D.’s
homeschooling and punishments, and that she tried to teach A.D. right
from wrong. Thus, like in John’s case, the jury’s finding that Sammantha
had a caregiver relationship with A.D. was supported by substantial
evidence.

              2. Aggravating Factor (F)(2): Prior Serious Offense

¶161           A prior “serious offense” for purposes of this aggravator
includes “[a]ny dangerous crime against children.” § 13-751(F)(2), (J)(6). A
dangerous crime against children includes “[c]hild abuse as prescribed in
§ 13-3623, subsection A, paragraph 1.” A.R.S. § 13-705(R)(1)(h) (2021). That
section defines the abuse to include knowingly or intentionally causing
injury to a child. See § 13-3623(A)(1).

¶162           Sammantha argues that the State did not prove, and the jury
did not find, that she was at least eighteen years old when she committed
the prior offenses charged in Counts 3 and 5. The State points to
Sammantha’s first interview with McKay where she said her birthday was
June 14, 1988, making her twenty-three years old at the time of the offense.
Despite Sammantha being in fact over eighteen when she committed both
Counts 3 and 5 (only one was needed to find this factor) and she does not
dispute this, she claims error occurred because an “essential [dangerous
crime against children] element is the defendant ‘was at least eighteen years
of age.’” Sammantha does not cite any authority to support her assertion
that the jury was required to make a “factual finding” that she was eighteen
to support this factor. Indeed, the Supreme Court has stated that the “fact
of a prior conviction” does not need to be submitted to a jury. See Apprendi
v. New Jersey, 530 U.S. 466, 490 (2000).

¶163           In any event, her age was in the record and the jury did make
a finding—during the aggravation phase—beyond a reasonable doubt that
Sammantha was eighteen at the time the Count 3 events occurred. On the
first day of the mitigation phase, the trial court specifically said that the jury
“found that the defendant was at least 18 years of age at the time the offense
was committed,” and defense counsel stated in his opening that
Sammantha “was born in 1988.” Thus, this argument is meritless and any
conceivable error harmless.


                                       51
                             STATE V. ALLEN
                            Opinion of the Court

¶164           Second, Sammantha argues that double jeopardy applied to
her Count 3 conviction under the test articulated in Blockburger v. United
States, 284 U.S. 299 (1932), so this aggravating factor cannot be used.
Sammantha is correct that the predicate felony and felony murder are
treated as the “same offense” for double jeopardy purposes. Lemke v. Rayes,
213 Ariz. 232, 239 ¶ 18 (App. 2006). However, double jeopardy protections
apply “only if there has been some event, such as an acquittal, which
terminates the original jeopardy.” Id. ¶ 19 (quoting Richardson v. United
States, 468 U.S. 317, 325 (1984)). Thus, double jeopardy would bar later
prosecution of the predicate felony after a conviction for felony murder
based on it, see Harris v. Oklahoma, 433 U.S. 682, 682 (1977), but that is not
the case here. Sammantha was convicted of child abuse as charged in
Count 3 during the same prosecution as her conviction for felony murder.
It is well-settled that felony murder and the predicate felony can be
punished separately during a single trial. E.g., State v. (Michael J.) Carlson,
237 Ariz. 381, 401 ¶ 84 (2015); State v. (Shawnte S.) Jones, 235 Ariz. 501, 503–
04 ¶ 13 (2014).

¶165           Further, although the jury was instructed it could find this
aggravator based on either Count 3 or 5, there was no error because “[w]e
have previously rejected the argument that double jeopardy prohibits the
use of predicate felonies as ‘capital sentencing aggravators.’” Sanders,
245 Ariz. at 125 ¶ 40 (quoting Goudeau, 239 Ariz. at 470 ¶ 219); see also Burns,
237 Ariz. at 22–23 ¶¶ 86–88 (confirming “that an element of a crime may
also be used as a capital aggravator”); State v. Cruz, 218 Ariz. 149, 169 ¶ 130
(2008) (same); Goudeau, 239 Ariz. at 470 ¶ 219 (to same effect). Thus, no
violation of double jeopardy occurred.

              3. Denial of Evidentiary Hearing

¶166          Sammantha argued to the trial court that Arizona’s capital
sentencing statute is unconstitutional because its aggravating factors render
virtually every first degree murder death penalty eligible. Without
addressing the merits of this argument, she contends the trial court abused
its discretion in denying her an evidentiary hearing on the issue before
imposing a death sentence. But, as the State notes, we rejected essentially
the same argument in (James C.) Johnson, and we need not revisit it here. See
247 Ariz. at 179–80 ¶¶ 7–11.



                                      52
                             STATE V. ALLEN
                            Opinion of the Court

       P. Jury Instruction on Sammantha’s Failed Plea Agreement

¶167           Sammantha argues that instructing the jury during the
penalty phase regarding her willingness to plead guilty and the Maricopa
County Attorney’s (“the County Attorney”) refusal to resolve her case
through plea agreement constituted fundamental, prejudicial error
warranting resentencing. A party’s failure to object to an allegedly errant
jury instruction waives the issue on appeal to all but fundamental error.
State v. Valenzuela, 194 Ariz. 404, 405 ¶ 2 (1999).

¶168         In this case, the State did not offer a plea agreement to
Sammantha, though she sought one. During the trial’s penalty phase,
defense counsel sought to present an offer letter from Sammantha
explaining that she would agree to plead guilty to all charged offenses if the
State dropped the death penalty. The court allowed the defense to read the
non-redacted portions of the letter to the jury:

       We’re writing to ask that your office extend a plea offer to
       Sammantha Allen in the hope that we can settle this case
       instead of going to trial. Our proposal is that Sammantha
       plead guilty to first degree murder, that the State will
       withdraw its notice of intent to seek the death penalty, and
       that we stipulate to a sentence of life in prison.

The court also permitted the defense to read a portion of a court transcript
from the pretrial settlement conference where Sammantha confirmed she
would be willing to plead guilty to murder for a natural life sentence.

¶169           Immediately after the letter was read to the jury, the
prosecutor—noting that the jurors “now looked confused” as to why they
were at trial—requested that the trial court instruct the jury that the State is
under no obligation to offer a plea bargain. The court agreed and instructed
the jury as follows:

       Pursuant to Arizona law, the State is under no obligation to
       make any defendant a plea offer or to accept a defendant’s
       offer to plead guilty. The county attorney of Maricopa County
       makes the final decision whether to accept an offer to plead
       guilty to first degree murder and be sentenced to natural life.


                                      53
                              STATE V. ALLEN
                             Opinion of the Court

The defense objected to the timing of the instruction but not its content.
This was also repeated in the final written instructions.

¶170          Acceptance of responsibility can be a mitigating
circumstance. See A.R.S. §§ 13-751(G), -752(G); Busso-Estopellan v. Mroz, 238
Ariz. 553, 554–55 ¶ 7 (2015) (concluding that the defendant was entitled to
present, as mitigating evidence, his willingness to plead guilty because it
reflected his acceptance of responsibility). If the jury is confused by the
introduction of a defendant’s plea offer or the state’s response to it, “[t]he
trial court may avert such confusion, for example, by instructing the jury
that the State was not required to extend a plea offer.” Busso-Estopellan,
238 Ariz. at 555 ¶ 10. The trial court’s instruction here was permissible.

¶171           However, Sammantha contests the second sentence of the
instruction, referencing the County Attorney’s authority to accept a guilty
plea offer on first degree murder in exchange for a natural life sentence. She
offers two discernable arguments: (1) the reference to the County Attorney
served as “impermissibl[e] vouch[ing] for the government’s stance that a
life sentence was unwarranted,” and (2) the judge violated the constitution
by commenting upon trial evidence, specifically by “advis[ing] the jury of
the County Attorney’s extra-judicial stance concerning Sammantha’s offer
to plead.” These arguments are unavailing.

¶172           First, no vouching occurred here. Relying on United States v.
Young, 470 U.S. 1 (1985), Sammantha claims that the State used the
instruction to express its opinion about the credibility of witnesses or to
give its personal opinion on the defendant’s guilt. Unlike Young, however,
neither the County Attorney, nor the prosecutor who requested the
instruction, expressed a personal opinion here. See id. at 18 (explaining that
the prosecutor was impermissibly “vouching for the credibility of witnesses
and expressing his personal opinion concerning the guilt of the accused”).
The jury instruction here was a correct statement of fact: the defendant has
no right to a plea agreement because the County Attorney, as the county’s
prosecutor, has the discretion to accept or extend such agreements. See State
v. Draper, 162 Ariz. 433, 440 (1989) (“A criminal defendant does not have a
right to a plea agreement.”); see also State v. Morse, 127 Ariz. 25, 31–32 (1980)
(“Far from being available upon a defendant’s demand, a plea bargain can
be obtained only by agreement among the defendant, his counsel and the
prosecuting attorney, subject to the approval of the trial court.”). Contrary
to Sammantha’s assertion, the proffered jury instruction did not “vouch”

                                       54
                            STATE V. ALLEN
                           Opinion of the Court

for the County Attorney’s personal opinion of Sammantha’s guilt (or offer
any opinion at all). Of course, the State believed Sammantha was guilty
and deserving of the death penalty; if not, it would not have charged
Sammantha and sought a death sentence during the penalty phase. That
fact, however, does not constitute a personal opinion about the case, the
evidence, or Sammantha’s proffered plea agreement.

¶173           Second, the court did not inappropriately comment on the
evidence in violation of the Arizona Constitution. See Ariz. Const. art. VI,
§ 27 (“Judges shall not charge juries with respect to matters of fact, nor
comment thereon, but shall declare the law.”). Here, the court merely
instructed the jury on the law. Sammantha misconstrues the facts and
provides no authority to support the proposition that a trial court’s
provision of a jury instruction on the State’s authority to accept or extend
plea offers somehow constitutes a comment on the evidence. Moreover,
Sammantha’s assertion that the court “advised the jury of the County
Attorney’s extra-judicial stance concerning [her] offer to plead” is baseless
because (1) the County Attorney did not take a stance on her offer to plead;
(2) the jury instructions did not mention a stance on her offer to plead,
rather they described the County Attorney’s authority; and (3) the court did
not advise the jury of such a nonexistent stance. Therefore, the trial court
did not err in giving this jury instruction.

      Q. Preclusion of Mitigating Factor

¶174           Sammantha argues that the trial court erroneously precluded
her from presenting a non-statutory mitigating factor to the jury.
Specifically, she sought to admit statements made by Jeanine Sorrentino,
the prosecutor at Cynthia and Judith’s sentencing. 9 In a capital case, we
review the admission of evidence during the penalty phase, if objected to,
for an abuse of discretion. Burns, 237 Ariz. at 28 ¶ 127.

¶175          Sammantha asserts that during the penalty phase of her trial,
the court erred in excluding evidence of a non-statutory mitigating factor—
namely, that the box punishment was a learned behavior. To support this


9     Cynthia and Judith were also indicted and ultimately convicted for
abusing A.D.



                                     55
                            STATE V. ALLEN
                           Opinion of the Court

notion, Sammantha sought to introduce Sorrentino’s statements at Cynthia
and Judith’s sentencing, including that: “[t]he people who ran the home
were two. . . . [Judith and Cynthia are] the matriarchs of this family. What
they say goes. . . .” After describing the box punishment, Sorrentino also
posited that:

      [Q]uite honestly, John and [Sammantha] may never have [put
      A.D. in the box] if they hadn’t spent weeks, months or
      possibly even years learning from Judith and Cynthia that
      this was okay behavior, because these things don’t happen in
      a vacuum. And if somebody in authority steps up and says
      no, this isn’t okay, and if you do it you’re out and if you do it
      I will call the proper authorities, then the behavior stops.

(Emphasis added.)

¶176           During the penalty phase of her trial, Sammantha attempted
to admit these statements. Initially, defense counsel attempted to discuss
Sorrentino’s statements during opening statement. The State objected and,
after sidebar, the court sustained the objection because Sorrentino was not
being called as a witness and admitting the statements would constitute
“vouching.”

¶177          After a subsequent hearing on a motion to reconsider, the
court again denied Sammantha’s request to admit the statements for at least
two reasons. First, it was cumulative because the jury had already heard
evidence that Judith, Cynthia, and other adults used confinement to punish
A.D., and that Judith and Cynthia raised Sammantha and were the
matriarchs of an abusive household. Second, the court was concerned that
if Sorrentino’s statements were admitted, even though the jury had
repeatedly been instructed that prosecutors’ arguments were not evidence,
the jury might confuse those statements as evidence and fail to draw its own
conclusions concerning whether Judith and Cynthia influenced
Sammantha’s actions.

¶178         In Lockett v. Ohio, 438 U.S. 586, 604 (1978), the Supreme Court
discussed the importance of individualized considerations in capital cases,
given the gravity of the sentence, and concluded:



                                     56
                             STATE V. ALLEN
                            Opinion of the Court

       [T]he Eighth and Fourteenth Amendments require that the
       sentencer, in all but the rarest kind of capital case, not be
       precluded from considering, as a mitigating factor, any aspect
       of a defendant’s character or record and any of the
       circumstances of the offense that the defendant proffers as a
       basis for a sentence less than death.

Thus, it struck down Ohio’s death penalty statute, which limited the
factfinder’s consideration to only three enumerated mitigating factors. Id.
at 608.

¶179          The Lockett standard was later clarified in Eddings v. Oklahoma,
455 U.S. 104, 113–14 (1982), which held that “[j]ust as the State may not by
statute preclude the sentencer from considering any mitigating factor,
neither may the sentencer refuse to consider, as a matter of law, any relevant
mitigating evidence.” In other words, the sentencer may determine the
weight to be given to “relevant mitigating evidence,” but the court cannot
exclude it from consideration. Id. at 115. Relevant evidence can include,
among other things, anything related to family history, neglect, abuse, and
emotional disturbances. See id. at 115–16. After Lockett and Eddings, we
have held that the only limitation on the admissibility of mitigating
evidence is relevance. State v. Lopez (Lopez II), 175 Ariz. 407, 415 (1993).
Although the rules of evidence do not limit admissibility during the penalty
phase of a capital trial, the relevance inquiry is still guided by Arizona Rule
of Evidence 403 considerations, including the need to avoid confusing the
issues, misleading the jury, or needlessly presenting cumulative evidence.
See McDaniel v. Payson Healthcare Mgmt., Inc., No. CV-20-0333-PR, 2022 WL
2555944, at *5 (Ariz. July 8, 2022) (noting Rule 403 permits a trial court to
exclude cumulative evidence).

¶180          Sammantha correctly asserts that evidence of her upbringing
and learned behaviors was relevant and admissible during the penalty
phase. See § 13-752(G) (“At the penalty phase, the defendant . . . may
present any evidence that is relevant to the determination of whether there
is mitigation that is sufficiently substantial to call for leniency.” (emphasis
added)). But the question is whether Sorrentino’s statements were
admissible.

¶181        Sammantha argues Sorrentino’s statements were factual and,
thus, were admissible evidence or even “judicial admissions.” But the

                                      57
                             STATE V. ALLEN
                            Opinion of the Court

federal cases Sammantha cites are inapposite. See ACLU of Nev. v. Masto,
670 F.3d 1046, 1064–65 (9th Cir. 2012) (discussing how a representation
made to a court was a judicial admission because the state “went beyond a
simple expression of its legal position” and represented its position “as a
matter of law”); United States v. Wilmer, 799 F.2d 495, 502 (9th Cir. 1986)
(concession by defense counsel that elements of intoxication were met was
a judicial admission). A judicial admission is:

       An express waiver made in court or preparatory to trial by the
       party or his attorney conceding for the purposes of the trial
       the truth of some alleged fact, has the effect of a confessory
       pleading, in that the fact is thereafter to be taken for granted;
       so that the one party need offer no evidence to prove it and
       the other is not allowed to disprove it. . . . It is, in truth, a
       substitute for evidence, in that it does away with the need for
       evidence.

Fulminante, 193 Ariz. at 492 ¶ 17 (quoting 9 Wigmore, Evidence § 2588, at
281 (Chadbourn rev. 1981)).

¶182          Here, as discussed in the next section, Sorrentino’s assertions
were largely undisputed during Sammantha’s penalty phase. To the extent
they were not, they were merely Sorrentino’s speculative opinions as to the
possible effects of learned behaviors on Sammantha—e.g., “John and
[Sammantha] may never have [put A.D. in the box] if they hadn’t spent
weeks, months or possibly even years learning from Judith and Cynthia
that this was okay behavior.” (Emphasis added.) Thus, the statements
were neither judicial admissions nor factual assertions, and the trial court’s
concern that Sorrentino’s statements may confuse the jury was reasonable.

¶183           Even if Sorrentino’s speculative comments would not have
confused the jury, the State argues that “any conceivable error was
harmless” because her comments were cumulative of admitted evidence.
During the penalty phase, Cynthia testified that she started punishing A.D.
with confinement in the box, did so on multiple occasions, and that Judith
and others knew about it. The jury also heard testimony about
Sammantha’s controlling childhood with Cynthia and Judith. In its penalty
phase closing, the defense repeated Sorrentino’s words without attribution
to her by stating that “Judith and Cynthia, they were the matriarchs of this
family of this house, . . . what they say — goes,” and “quite honestly,

                                      58
                             STATE V. ALLEN
                            Opinion of the Court

[Sammantha] may never have done this if she hadn’t spent weeks, months,
or years learning from these matriarchs that this behavior was okay.
Because these things do not happen in a vacuum.” Thus, the court did not
abuse its discretion in precluding Sorrentino’s statements, which were not
evidence, because they would have been cumulative of information
embodied in admitted evidence.

¶184          Sammantha also argues that precluding Sorrentino’s
statements permitted the State to take inconsistent positions regarding who
was in charge, who initiated the punishment, and Sammantha’s personal
culpability. In United States v. Salerno, 937 F.2d 797, 810–11 (2d Cir. 1991),
rev’d on other grounds, 505 U.S. 317, the Second Circuit found that a
prosecutor’s statements in a related trial should have been admitted in a
subsequent trial as admissions by a party opponent. The court held that the
prior opening statement should have been admissible because the
government had characterized the defendant first as a victim and later as
an orchestrater, and “the jury was entitled to know that.” Id. at 812; see also
United States v. McKeon, 738 F.2d 26, 32–33 (2d Cir. 1984) (discussing the
federal standard for the “evidentiary use of prior jury argument”).

¶185           Sammantha argues that on four occasions the State asserted
positions inconsistent with Sorrentino’s statements. First, Sammantha
asserts that the State took a position in her penalty phase during Cynthia’s
cross-examination inconsistent with Sorrentino’s statements because it
minimized Cynthia’s role. The court queried the State and concluded that,
in context, Cynthia’s cross-examination did not elicit information
inconsistent with Sorrentino’s statements:

       The State has never been inconsistent with regard to who
       killed [A.D.]. They are not disputing that the older adults,
       including the defendant’s grandmother, mother, and uncle,
       confined [A.D.] to a box and engaged in other acts of child
       abuse prior to [A.D.]’s death and while the defendant was
       living in the residence. They are not disputing that
       Sammantha Allen was raised by Judith Deal and Cynthia
       Stoltzmann. There is evidence before the jury where the jury
       could find that Judith Deal and Cynthia Stoltzmann were the
       matriarchs of the family, that they were in charge of the
       house.


                                      59
                            STATE V. ALLEN
                           Opinion of the Court

The record supports the trial court’s conclusion.

¶186          Second, Sammantha contends that the State asserted an
inconsistent position during its penalty phase closing argument when it
posed the following to the jury:

      And ask yourselves this. How do you know that it was
      Cynthia Stoltzmann who was the first person to use the box
      as discipline? She said she was. The defendant said she was.
      But does that make it true? Did Cynthia say that in an attempt
      to protect her daughter, just like she’s been protecting her
      since the morning of July 20th when she knew the hide-and-
      seek story was bogus? It’s for you to decide.

The State also asked during closing, “[s]o was it Cynthia coming up with
these punishments? Or was it the defendant?,” and “the defendant was
very involved in the discipline of [A.D.], so was the defendant modeling
her mother’s behavior? Or was her mother modeling the defendant’s
behavior?” Sammantha’s argument appears to be that the prosecutor’s
invitation to the jury to conclude that Sammantha conceived of the box
punishment is inconsistent with Sorrentino’s earlier speculation that
Sammantha “may never have [put A.D. in the box] if they hadn’t spent
weeks, months or possibly even years learning from Judith and Cynthia
that this was okay behavior.” (Emphasis added.) But the prosecutor’s
invitation to the jury in Sammantha’s case to draw its own conclusion about
the origin of the box punishment is not inconsistent with Sorrentino’s
earlier speculation on acceptable behavior in the household generally.

¶187          Third, also in the penalty phase closing, the State said: “Now,
you need to ask, why is the defense trying so hard to paint this horrible
picture of Judith Deal?,” and “[t]here is no evidence from anyone that
Judith Deal ever subjected her children to the type of abuse the defendant
inflicted on [A.D.].” Sammantha alleges that this is inconsistent because
Judith was “convicted by plea and imprisoned for doing exactly what
Sammantha did: standing silently by as another confined AD inside the
footlocker.” But any inconsistency with Sorrentino’s statements is unclear.
The first question seemed to invite the jury to conclude that the “horrible
picture” being painted of Judith was merely a defense tactic to distract from
Sammantha’s culpability. But even if Sorrentino blamed Judith for not
ending A.D.’s abuse, her statements were not inconsistent with the

                                     60
                             STATE V. ALLEN
                            Opinion of the Court

prosecutor’s suggestion here that the defense used Judith’s conduct to
distract from Sammantha’s culpability. And the second statement was
accurate: there was no evidence that Judith abused her children like
Sammantha abused A.D.

¶188           Finally, Sammantha alleges the prosecutor took a position
inconsistent with Sorrentino’s during the penalty phase when he argued
that there was a dearth of evidence that Sammantha’s family would relocate
whenever they fell under the scrutiny of a state’s child protective services
(“CPS”). The prosecutor, commenting on a witness’ recorded statement,
said: “And then there’s another attempt at manipulation when the clip of
. . . Rebecca Wartman’s husband, Robert, saying, quote, ‘if they got an
impression that maybe CPS or someone was looking at them, they would
move.’”      The prosecutor continued: “the implication is that CPS
investigated the family in all of those places or got reports about them in all
of those places, so they moved all those different times. There has been
absolutely no evidence to support that insinuation.” Sammantha notes that
Sorrentino asserted at Cynthia and Judith’s sentencing that the family
would move to evade CPS investigation in other states. Even if the
statements were inconsistent, Sammantha does not explain how such an
inconsistent position on an ancillary matter prejudiced her or affected her
sentence. Sammantha is not entitled to relief.

       R. Alleged Prosecutorial Misconduct

¶189          Sammantha argues that the State violated her Eighth
Amendment rights by inviting the jury to disregard relevant mitigating
evidence through inappropriate and inaccurate statements during the
penalty phase. Because Sammantha did not object to the alleged
misconduct during the penalty phase, we review only for fundamental
error. See State v. (Gilbert) Martinez, 230 Ariz. 208, 215 ¶ 31 (2012).

¶190           Sammantha contends that the prosecutor made six individual
or types of statements during the penalty phase that violated the mitigation
standards set by Lockett and Eddings and, thus, her Eighth Amendment
rights. During the penalty phase of a capital trial, a defendant may present,
and the jury must consider, any relevant mitigation factors including “any
aspect of the defendant’s character, propensities or record and any of the
circumstances of the offense.” § 13-751(G); State v. Smith, 250 Ariz. 69, 95
¶ 118 (2020).

                                      61
                             STATE V. ALLEN
                            Opinion of the Court


              1. Comments on Video Clips

¶191           First, Sammantha argues that the State violated Lockett and
Eddings by emphasizing that she presented video clips of witnesses rather
than live testimony during the penalty phase. Sammantha claims that the
State violated her constitutional rights when the prosecutor told the jury
“there was no opportunity to ask clarifying questions” and “[y]ou are just
stuck with whatever is in that clip,” effectively challenging the credibility
of her witnesses.

¶192           Generally, it “is highly inappropriate for a prosecutor to
convey his or her personal belief about the credibility of a witness.” State v.
Acuna Valenzuela, 245 Ariz. 197, 216 ¶ 71 (2018) (quoting (Gilbert) Martinez,
230 Ariz. at 215 ¶ 30). In Acuna Valenzuela, we held that the prosecutor’s
two comments that a witness’ testimony was “not true” were improper. Id.
at 217 ¶ 72; see also State v. Moore, 112 Ariz. 271, 275 (1975) (disapproving of
prosecutor’s comment that “[t]he state feels that someone or a number of
people have lied”). But we have never held that a comment on the medium
in which the testimony is delivered is impermissible. Cf. State v. McCall, 160
Ariz. 119, 124 (1989) (concluding that it was permissible for a trial court to
comment that a defendant’s allocution statement was not subject to cross-
examination because it was simply acknowledging that the court was the
“sole assessor of the credibility” of those statements).

¶193          Although the prosecutor invited the jury to question the
credibility of the recorded statements, she did not directly express her
opinion about the witnesses’ testimony or suggest that the witnesses were
lying. Rather, more akin to the judge in McCall, she merely noted the
limited information available to the jury because the witnesses’ recorded
testimony was not subject to cross-examination. Further, the final jury
instructions stated: “you should consider what testimony to accept and
what to reject [and] may accept everything a witness says, or part of it, or
none of it.” Thus, no fundamental error occurred.

              2. Inviting the Jury to Disregard Mitigating Evidence

¶194        Second, Sammantha contests the prosecutor’s following
statement during closing: “If you find that a fact or circumstance has been
proven but you don’t find that it calls for leniency or reduces the

                                      62
                              STATE V. ALLEN
                             Opinion of the Court

defendant’s moral culpability for [A.D.’s] murder, then that fact isn’t
mitigating, and you don’t consider it any further.” She argues that this
comment, in combination with the following additional comments,
improperly “enticed the jury to disregard uncontested, proven mitigation
as irrelevant”:

       1. “[H]ow does the fact that she had a miscarriage . . . reduce
          her moral culpability for [A.D.’s] murder? It doesn’t. It has
          absolutely nothing to do with it.”

       2. “So what does [the fact that Sammantha previously kept
          her kids and house clean] have to do with [A.D.] and what
          the defendant did to her?”

       3. “The defendant’s family moved a lot. And exactly what
          does that have to do with padlocking [A.D.] in a box?”

       4. “What does [Sammantha’s good conduct while in jail
          pending trial] have to do with locking [A.D.] in a box?”

       5. “That she’s not going to pose a danger to anybody in the
          department of corrections; she’s not going to pose a
          danger to children. . . . [H]ow does that, in any way,
          mitigate what she did?”

¶195          Sammantha argues that these statements violated the Eighth
Amendment because all mitigating evidence is relevant even if unrelated to
the crime. Relying on California v. Brown, 479 U.S. 538, 546 (1987)
(O’Connor, J., concurring), Sammantha correctly notes that we should
consider the jury instructions and the prosecutor’s comments to determine
if any ambiguity existed as to the factors that the jury considered.

¶196          In State v. Villalobos, 225 Ariz. 74, 82–83 ¶¶ 37–40 (2010), we
addressed a similar claim. There, the prosecutor made numerous “what
does it have to do with . . .” comments during mitigation that the defendant
argued improperly implied a requisite causal nexus between mitigating
evidence and the crime. Id. ¶ 37. We noted that, although no causal nexus
is ever required, “there is no constitutional prohibition against the State
arguing that evidence is not particularly relevant or that it is entitled to little
weight.” Id. at 83 ¶ 38 (quoting State v. Anderson, 210 Ariz. 327, 350 ¶ 97

                                        63
                             STATE V. ALLEN
                            Opinion of the Court

(2005)); see also State v. Pandeli (Pandeli I), 215 Ariz. 514, 526 ¶ 32 (2007)
(approving a prosecutor’s comments because “the State never told jurors
that they could not consider mitigation unrelated to the crime; it merely
suggested that such mitigation was entitled to minimal weight”). Thus, the
State’s comments here were not improper.

¶197           Further, we have held that proper jury instructions can
remedy errors in a prosecutor’s penalty phase closing statement. Pandeli I,
215 Ariz. at 526 ¶ 33. Here, the jury instructions in the penalty phase stated,
in relevant part:

       Mitigating circumstances may be offered by the Defendant or
       State or be apparent from the evidence presented at any phase
       of these proceedings. You are not required to find that there is a
       connection between a mitigating circumstance and the crime
       committed in order to consider the mitigation evidence. Any
       connection or lack of connection may impact the quality and
       strength of the mitigation evidence.

(Emphasis added.) Thus, even if the prosecutor’s statements improperly
suggested a causal nexus requirement, the jury instructions clarified that
the jury may not disregard any mitigating evidence.

              3. Misstating the Mitigation Standard

¶198           During closing, the prosecutor told the jury that “[i]f you find
a fact or circumstance that was offered to be nothing more than an excuse
or a justification for the murder, then it isn’t mitigating.” Sammantha
contends that this statement conflicts with the jury instructions’ guidance
that “[m]itigating circumstances are not an excuse or justification for the
offense but are factors that in fairness and mercy may reduce the
defendant’s moral culpability.” Thus, the statement violated Lockett and
Eddings because it confused the instruction.

¶199           Although the statement may have rephrased the jury
instruction’s standard, it did not necessarily conflict with the instructions’
clarification that mitigating circumstances are not an excuse or justification
for the crime. Because this Court has approved these instructions, see State
v. Kuhs, 223 Ariz. 376, 386–87 ¶¶ 53–55 (2010), and in light of the jury’s other
instructions on mitigation, there was no error.

                                      64
                              STATE V. ALLEN
                             Opinion of the Court


              4. Comment on Severity of Life Sentence

¶200          Sammantha argues that the State improperly suggested that
the jury could not consider the severity of the sentences:

       Now, an example of something that you can’t consider as
       mitigation would be a juror’s personal opinion that life in
       prison is a more severe punishment than the death penalty.
       Well, just believing that life in prison is the worst punishment has
       nothing to do with the defendant’s character, propensities,
       history or record, or circumstances of the offense. Nothing.
       It’s just a personal opinion. So since it isn’t based on anything
       about the defendant, it can’t be used to give the defendant a
       life sentence, and it can’t be a mitigating factor.

(Emphasis added.)

¶201           Although a defendant is entitled to present any relevant
mitigating evidence, relevance is limited to “any aspect of the defendant’s
character, propensities or record and any of the circumstances of the
offense.” § 13-751(G). Without the relevance limitation, defense counsel
would be permitted to urge the jury to conclude that a life sentence is
harsher than the death penalty rather than focusing on the defendant.
However, the jury was instructed that: “Mitigating circumstances are any
factors that are a basis for a life sentence instead of a death sentence, so long
as they relate to any sympathetic or other aspect of the defendant’s character,
propensity, history or record, or circumstances of the offense.” (Emphasis
added.) The prosecutor’s statement and the instructions accurately state
the law. See State v. Prince (Prince II), 226 Ariz. 516, 536–37 ¶¶ 78–80 (2011).
There was no error.

              5. Weighing Mitigation Against Aggravating Factors and the
                 Crime

¶202         Sammantha argues that the State impermissibly invited the
jury to weigh the mitigating evidence against the aggravating factors and
circumstances of the crime. Although she acknowledges that the
circumstances of the offense can be considered in mitigation, she appears
to argue that the jury must ignore the aggravating factors. The jury

                                       65
                              STATE V. ALLEN
                             Opinion of the Court

instructions stated: “In reaching a reasoned, moral judgment about which
sentence is justified and appropriate, you must decide how compelling or
persuasive the totality of the mitigating factors [is] when evaluated in
connection with the totality of the aggravating factors and the facts and
circumstances of the case.”        We have previously approved these
instructions and rejected this argument. (Michael J.) Carlson, 237 Ariz. at 396
¶¶ 51–54 (noting that although the state cannot argue a new aggravating
circumstance, it can argue any circumstances that rebut mitigation). No
error occurred.

              6. Inaccurate Arguments and Inferences

¶203          Sammantha argues that the State impermissibly suggested
that she personally killed A.D. and that the murder “took countless hours
to accomplish.” Prosecutors may raise inferences based on the record
during closing arguments. See Goudeau, 239 Ariz. at 466 ¶ 196 (describing
the “wide latitude” prosecutors have during closing argument to
summarize evidence, urge the jury to draw inferences, and suggest
conclusions); Riley, 248 Ariz. at 191–92 ¶¶ 148–50.

¶204          Regarding the suggestion that Sammantha personally killed
A.D., the State argues that the record reflects that she and John worked in
tandem in forcing A.D. into the box. See supra ¶ 139. Sammantha cites to
portions of the closing argument, out of context, to allege that the State
impermissibly stated that Sammantha personally latched and locked the
box. In context, however, the statements are accurate and reflect the State’s
theory that John and Sammantha acted in concert:

       •   “We’re here because . . . the defendant and John Allen put
           a little girl in a box. . . . It was latched, and then this lock
           was put on it.”

       •   A.D. “was totally helpless to resist the defendant and John
           Allen’s actions. . . . [T]hey made sure she couldn’t escape
           the confines of the box by putting a lock on it. And they
           took the key in the event that somebody in the house came
           across [A.D.] in the box.”

       •   “John Allen, with the defendant right there, told [A.D.] to
           go outside and get the box.”

                                       66
                             STATE V. ALLEN
                            Opinion of the Court


       •   “And the most offensive and illustrative thing that you
           know about the defendant’s character is when she and
           John Allen suggested . . . that it was C.J. who latched [A.D.]
           into the box. They knew what they had done, but they
           were willing to let a 12-year-old little girl take the blame
           for that.”

¶205          Further, the record reflected that the abuse resulting in A.D.’s
murder did take hours to accomplish, given that the backbends started as
early as 7:30 p.m. and A.D.’s body was not discovered until the following
morning. Thus, these statements did not misstate the record. No error
occurred.

¶206           Finally, Sammantha argues that the collective effect of the
State’s allegedly improper comments enticed the jury to disregard all the
mitigating evidence in violation of the Eighth Amendment. Because no
error occurred, Sammantha’s constitutional rights were not violated, and
she is not entitled to relief.

       S. Arizona’s Standard of Review for Capital Sentences

¶207           Sammantha contends that Arizona’s abuse of discretion
standard for death sentences provides no meaningful review and thus fails
to satisfy Eighth Amendment standards. The State counters that reviewing
capital sentences under this standard is constitutional. Whether A.R.S. § 13-
756(A) violates the Eighth Amendment is an issue of law we review de
novo. State v. (Cody J.) Martinez, 218 Ariz. 421, 434 ¶ 59 (2008).

¶208         Although “we have already determined that abuse of
discretion review [for death sentences] is constitutional,” State v. Cota,
229 Ariz. 136, 153 ¶ 92 (2012) (citing (Cody J.) Martinez, 218 Ariz. at 434
¶¶ 61–62), Sammantha contends that “no case addresses [her] argument.”
To bolster this claim, she mischaracterizes her facial challenge as an “as
applied” challenge.

¶209         Sammantha      asserts   that   “A.R.S.    § 13-756(A)    is
unconstitutional as applied,” but she actually raises a facial challenge,
contending that “Arizona rejects necessity of a record evidencing the
mitigating factors jurors found proven and a record revealing factors

                                      67
                             STATE V. ALLEN
                            Opinion of the Court

actually considered. Knowing this, prosecutors argue with impunity
proven mitigation should be disregarded. On review, defendants are
powerless to demonstrate the impact of such unconstitutional arguments.”
Sammantha’s reference to “defendants” and Arizona’s general approach
reveals the facial nature of her challenge, as does her failure to focus on the
absence of a mitigation record in her case. Thus, Sammantha argues that
“[a]lthough the duty to search for constitutional error with painstaking care
is never more exacting than it is in a capital case, and review by courts at
every level helps to ensure reliability, Arizona’s standard of review
incapacitates both Eighth Amendment goals.”

¶210             We have repeatedly rejected facial challenges to § 13-756(A).
See, e.g., Cota, 229 Ariz. at 153 ¶¶ 91–92 (holding that § 13-756(A)’s abuse of
discretion standard provides meaningful review of death sentences). As
we reasoned in Cota, “[m]eaningful appellate review requires only that an
appellate court ‘consider whether the evidence is such that the sentencer
could have arrived at the death sentence that was imposed,’ not whether
the appellate court itself would have imposed a death sentence.” Id. ¶ 92
(quoting Clemons v. Mississippi, 494 U.S. 738, 749 (1990)). Sammantha does
not identify any recent jurisprudential shift, and she provides no reason
otherwise for us to revisit this issue.

       T. Alleged Imposition of Illegal Sentences on All Non-Capital
          Counts

¶211          Sammantha argues that the aggravating factors were
insufficient as a matter law for each of the four noncapital counts. Thus,
she argues that we must remand for resentencing because the trial court
committed fundamental error. The State concedes that the aggravated
sentence on Count 4 constituted fundamental error. The imposition of an
illegal sentence constitutes fundamental error that requires us to remand
for resentencing. See Allen, 248 Ariz. at 367 ¶ 58.

¶212          After determining that Sammantha should be sentenced to
death for Count 1, the jury found the following aggravators proven with
respect to each of the noncapital counts:

       •   Count 2: Conspiracy to Commit Child Abuse: (1) the
           defendant committed the offense in an especially cruel


                                      68
                             STATE V. ALLEN
                            Opinion of the Court

           manner, (2) age of the victim, and (3) the defendant was in
           a position of trust.

       •   Count 3: Intentional or Knowing Child Abuse (locking
           A.D. in box overnight): (1) the offense involved the
           presence of an accomplice, (2) the defendant committed
           the offense in an especially cruel manner, and (3) the
           defendant was in a position of trust.

       •   Count 4: Negligent Child Abuse: (1) the offense involved
           the presence of an accomplice.

       •   Count 5: Intentional or Knowing Child Abuse (first time
           Kassandrea saw the abuse): (1) the defendant committed
           the offense in an especially cruel manner, and (2) the
           defendant was in a position of trust.

The court imposed the following maximum sentences for Counts 2, 3, and
5: Count 2, fifteen years (to be served consecutively to Counts 4 and 5);
Count 3, thirty-five years (to be served consecutively to Count 2); and
Count 5, twenty-four years (to be served consecutively to Count 4). The
court imposed an aggravated sentence of two years on Count 4 to be served
concurrently to the other counts. The sentences were to commence on
August 7, 2017, and Sammantha was credited with 2,203 days of
presentence incarceration.

¶213          Section 13-705 provides the minimum, presumptive, and
maximum sentences for dangerous crimes against children. To impose a
maximum sentence, at least one aggravator must be found, A.R.S.
§ 13-701(C), but to impose an aggravated sentence, at least two aggravating
circumstances must be found for a first-time offender, § 13-702(C). The
relevant statute lists twenty-six “specific” aggravating factors,
§ 13-701(D)(1)–(26), and one “catch-all” factor which may include “[a]ny
other factor that the state alleges is relevant to the defendant’s character or
background or to the nature or circumstances of the crime,” § 13-701(D)(27).
The specific aggravators include the presence of an accomplice,
§ 13-701(D)(4), and commission of the crime in an especially cruel manner,
§ 13-701(D)(5).



                                      69
                            STATE V. ALLEN
                           Opinion of the Court

¶214          “A maximum or aggravated sentence cannot be based solely
on one or more ‘catch-all’ aggravators because doing so would violate due
process. The ‘catch-all’ aggravator is ‘patently vague’ and would ‘give[] the
sentencing court virtually unlimited post hoc discretion . . . .’” Allen,
248 Ariz. at 368 ¶ 63 (quoting State v. Schmidt, 220 Ariz. 563, 566 ¶¶ 9–10
(2009)). Thus, to impose a maximum sentence, at least one enumerated,
specific aggravator must be found before a court may rely on the “catch-
all” aggravator provision. State v. Bonfiglio, 231 Ariz. 371, 372 ¶ 1 (2013).
Similarly, to impose an aggravated sentence, at least two enumerated,
specific aggravators must be found before a court may rely on the “catch-
all” aggravator provision. See Allen, 248 Ariz. at 369 ¶ 68.

             1. Presence of an Accomplice Aggravator (Counts 3 and 4)

¶215          Sammantha first argues that because the jury was not
instructed on accomplice liability, it could not find the “presence of an
accomplice” aggravator for Counts 3 and 4. The State argues that no error
occurred for at least two reasons. First, in State v. (Therron A.) Johnson,
131 Ariz. 299, 303 (1982), we noted that the inquiry for this aggravator
involves “not whether the coparticipant could be held liable as an
accomplice,” but instead requires a finding that either “the dangerous
nature of the offense was increased because of the actual presence or
participation of multiple perpetrators” or the “defendant believed he was
acting in concert with another.” Second, the State correctly notes that we
have recognized that juries understand “accomplice” based on the plain
meaning of the word. See Avila, 147 Ariz. at 338. Because the jury only
needed to find the presence of an accomplice and not liability based on the
actions of an accomplice, an accomplice liability instruction was not
required to find this aggravator. Moreover, if the liability instruction was
required, any error was harmless because the “presence” of both
Sammantha and John is not disputed during the commission of the Count
3 and 4 offenses.

             2. Especially Cruel Aggravator (Counts 2, 3, and 5)

¶216          Sammantha also argues that the “especially cruel” findings
for Counts 2, 3, and 5 were insufficient. As to Count 2, she contends that a
preparatory offense such as conspiracy cannot be committed in an
especially cruel manner because conspiracy involves only the agreement to
commit a crime; such an agreement cannot be cruel. She fails to cite any

                                     70
                            STATE V. ALLEN
                           Opinion of the Court

authority to support this proposition. In John’s case, we addressed a related
argument and noted that the jury’s cruelty finding for the murder did not
necessarily imply it would have also found cruelty on the conspiracy
charge, an inchoate crime. Allen, 248 Ariz. at 368–69 ¶ 66. Here, however,
the jury expressly found that the conspiracy was committed in an especially
cruel manner. Although we do not know why the jury found this
aggravator, it simply may have concluded that Sammantha’s conspiring
with John to subject a child to rigorous physical activity before locking her
in a box to asphyxiate was especially cruel. Thus, Sammantha is not entitled
to relief on this issue.

¶217           As to Counts 3 and 5, Sammantha argues that the cruelty
aggravator is unsupported because there is no evidence that A.D. suffered.
As noted by the State and discussed at length, supra ¶¶ 154–58, there was
sufficient evidence to show that A.D. experienced considerable suffering.

             3. Position of Trust and Age of Victim (Counts 3 and 5)

¶218          Finally, Sammantha argues that the unenumerated
aggravators—the age of the victim and position of trust—cannot be used
because at least one enumerated factor must be found before any “catch-
all” factor can be considered, and she alleges neither enumerated factor
found was sufficient. Because there was sufficient evidence to support both
the enumerated factors—accomplice and especially cruel—Sammantha’s
argument lacks merit.

             4. Illegal Sentences

¶219          As to Count 3, Sammantha argues that this sentence was
illegal because (1) the conviction alone violated double jeopardy, and (2) if
the two enumerated factors are insufficient, the sole remaining
unenumerated factor cannot be used to support an aggravated sentence. As
discussed, supra ¶¶ 164–65, the conviction did not violate jeopardy, and
because both the enumerated factors—accomplice and especially cruel—
were properly found by the jury, this sentence was legal.

¶220          As to Count 4, the State concedes that because only one
aggravating factor was found, the imposition of an aggravated sentence
was illegal. Because an illegal sentence constitutes fundamental error, we


                                     71
                              STATE V. ALLEN
                             Opinion of the Court

vacate the sentence on Count 4 and remand to the trial court for
resentencing on that count.

¶221          As to Counts 2 and 5, Sammantha argues that if the especially
cruel factor was improper, the remaining two “catch-all” factors were
insufficient to aggravate the sentence. But, as noted, the jury’s cruelty
finding was supported by the record. Thus, because the jury properly
found the cruelty factor and at least one catch-all aggravator for each count,
the aggravated sentences on Counts 2 and 5 were legal.

¶222          Thus, we vacate the sentence for Count 4 and remand for
resentencing. 10



       U. Abuse of Discretion Review for Jury’s Imposition of Death
          Sentence

¶223          Arizona law mandates that this Court review “all death
sentences to determine whether the trier of fact abused its discretion in
finding aggravating circumstances and imposing a sentence of death.”
§ 13-756(A); see State v. (Cory D.) Morris, 215 Ariz. 324, 340 ¶ 76 (2007).
Consequently, we must determine whether the jury abused its discretion in
finding that death is the appropriate sentence for A.D.’s murder.

¶224         Even when a defendant does not raise the issue, “we must
review the jury’s finding of aggravating circumstances and the imposition
of a death sentence for abuse of discretion, viewing the facts in the light


10     Sammantha also alleges that because conspiracy is not a Dangerous
Crime Against Children (“DCAC”) offense, the trial court erroneously
invoked the DCAC statute and imposed consecutive sentences. “A
dangerous crime against children is in the first degree if it is a completed
offense and is in the second degree if it is a preparatory offense . . . .” § 13-
705(P). As we noted in John’s case, John was convicted “for conspiracy, a
preparatory offense under § 13-1003, to commit child abuse, an enumerated
[DCAC].” Allen, 248 Ariz. at 367 ¶ 60; see also Wright v. Gates, 243 Ariz. 118,
121 ¶ 11 (2017) (“[A] preparatory offense . . . in furtherance of an
enumerated DCAC offense, is punishable under the DCAC statute.”).
Thus, the trial court properly invoked the DCAC statute.



                                       72
                             STATE V. ALLEN
                            Opinion of the Court

most favorable to sustaining the verdict.” State v. Gunches, 240 Ariz. 198,
207 ¶ 41 (2016) (internal citation omitted). We first review the jury’s finding
of aggravating circumstances, and “we uphold a decision if there is ‘any
reasonable evidence in the record to sustain it.’” (Cory D.) Morris, 215 Ariz.
at 340–41 ¶ 77 (quoting State v. Veatch, 132 Ariz. 394, 396 (1982)). We next
consider the jury’s imposition of a death sentence and “will not reverse the
jury’s decision so long as any reasonable jury could have concluded that the
mitigation established by the defendant was not sufficiently substantial to
call for leniency.” Id. at 341 ¶ 81.

¶225           “The decision to impose the death penalty once the jury finds
aggravating factors is a matter for each individual juror to consider.” Id.
Here, the jurors did not abuse their discretion. As discussed, supra ¶¶ 150–
65, substantial evidence supported three aggravating factors. Additionally,
a reasonable jury could have found that Sammantha’s mitigation—
consisting primarily of details regarding her upbringing—was not
sufficiently substantial to call for leniency. Because a reasonable jury could
have determined that death was warranted, the jury did not abuse its
discretion in finding that death was the appropriate sentence for A.D.’s
murder.

       V. Issued Raised to Avoid Preclusion

¶226          Sammantha identifies twelve issues she seeks to preserve for
federal review. We have previously rejected each of these claims and
decline to revisit them.

                              CONCLUSION

¶227         We affirm Sammantha’s convictions and the imposition of the
death sentence for Count 1, felony murder, and the sentences for Counts 2,
3, and 5. However, the sentence imposed for Count 4 was illegal, and we
remand to the trial court for resentencing on that count.




                                      73